 MAY ALUMINUM, INC.575prejudice to their seniority or other rights and privileges,and make them whole forany loss of earnings or other benefits they may have suffered by reason of theRespondent's discrimination against them. I shall also recommend that the estate ofJohn Cole, Jr., deceased,shall be paid for any loss of earnings or other benefits fromthe time of his ability to return to light work in June until his death in February1966.Backpay in each case shall be computed in the manner set forth in F.W. Wool-worth Company,90 NLRB 289, and shall include interest in the amount and man-ner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.[Recommended Order omitted from publication.}May Aluminum,Inc.andAluminumWorkersInternationalUnion, AFL-CIO.Case 203-CA-2013.August 23, 1966DECISION AND ORDEROn May 13, 1966, Trial Examiner Rosanna A. Blake issued herDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices alleged in the com-plaint and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Respondent filed exceptions to the Trial Examiner'sDecisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire recordin this case, and hereby adopts the Trial Examiner's findings, con-clusions,and recommendations.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISION AND ORDERSTATEMENT OF THE CASEUpon charges filed on April 2 and 9, May 14, and June 22, 1965, by AluminumWorkersInternationalUnion, AFL-CIO, Local 201, the General Counsel,actingthrough theRegional Director for Region23 issueda complainton May 20, 1965,and an amendmentto thecomplaint on June 23,1965, in which it wasalleged thatMay Aluminum, Inc, had engaged in conduct which violated Section 8 (a) (1), (3),and (5)of the Act.In its answerand at thehearing, Respondent admitted certainallegations of the complaint,such as the commerce allegations,but denied havingcommitted any unfairlabor practice.Pursuant to due notice,a hearing was held inWharton,Texas, on July 6, 7, 8, 9,13, and 14, 1965, before Trial Examiner Rosanna A. Blake. All parties were repre-sented,were givenfull opportunity to present evidence, to examine and to cross-examine witnesses,to argueorally, and to file briefs.' The parties waived oral160 NLRB No. 48. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDargument. Subsequently, the General Counsel filed a brief as did counsel for theRespondent.Having considered the entire record, the briefs, and having observed the witnesseswhile testifying, I make thefollowing: 2FINDINGS OF FACT1.JURISDICTIONAL FINDINGS AND CONCLUSIONS;THE LABOR ORGANIZATION INVOLVEDMay Aluminum, Inc., is a Texas corporation with its principal plant and placeof business at El Campo, Texas, where it is engaged in the manufacture of alu-minum extrusions and other aluminum materials and products. During the 12months prior to the issuance of the complaint, a representative period, the Com-pany manufactured and distributed products valued in excess of $50,000 whichwere shipped from its El Campo, Texas, plant to points located outside the Stateof Texas. During the same period, Respondent received at its El Campo plantpurchased goods and materials valued in excess of $50,000, which were shippeddirectly to El Campo from points located outside the State of Texas.Upon the foregoing undisputed facts, Respondent admits and I find that it is an em-ployer engaged in commerce within the meaning of Section 2(6) and (7) of the Act.It is also undisputed and I find that Aluminum Workers International Union, AFL-CIO, Local 201, is a labor organization within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundMay Aluminum, Inc., herein referred to at times as the Company or theRespondent, operated a plant in Houston, Texas, between 1952 and sometime inlate 1963. The employees at Houston were represented by the International Asso-ciation ofMachinists and the Company and that union entered into a series ofcollective-bargaining contracts. The last of the series was effective until October 31or November 1, 1964; i.e., for approximately 1 year after the plant was openedatEl Campo. According to President May, there was only one "wildcat" strikeand only two or three grievances were filed while the Company was at Houston.The relations between the Company and the union, May said, were "as amicable"as they "could be" but he would not say that the Company and the Machinists"got along too well with anybody that was upsetting our regular routine of work."The record does not disclose why the plant was moved to El Campo but theCompany gave the Machinists notice of its intention to leave Houston. Althoughmost of the supervisors and die-shop employees made the move from Houston,most of the hourly paid employees at El Campo were new. The Company andtheMachinists had "several discussions" about recognition of the latter as therepresentative of the employees at El Campo but there is no evidence that theCompany recognized the Machinists as the bargaining representative of the employ-ees after the move or that it abided by the terms of the unexpired contract. Accord-ing to President May, a representative of the Machinists came to El Campo andtalked to some of the men and he [President May] offered the Machinists' repre-sentative a list of the employees, an "office" in the plant, and to send the men inone at a time to talk to him. A similar offer, May said, was made to Represent-ativeWhite of the Aluminum Workers. The Machinists' representative refused theoffer and there is no evidence that it was accepted by the Aluminum Workers.B. The union campaign, the Company's conduct, and the Union's certificationIn late August 1964, the Aluminum Workers, herein referred to as the Union,began an organizational campaign among the El Campo employees.Upon charges filed by the Union in September and October 1964, a complaintwas issued, a hearing was held, and the Board thereafter issued a Decision andOrder in which it found that the Company had violated Section 8(a)(1) of theiCorrespondence authorizing me to insert into the record exhibits omitted Inadvertentlyhas been marked as Trial Examiner's Exhibit 1A through 1C and the omitted exhibits arehereby made a part of the record. Despite requestssinceMarch 7, 1966, Respondent hasnot replied to my letter.5A11 credibility determinations made herein are based in part upon my observation ofthe demeanor of the witnesses while testifying. MAY ALUMINUM, INC.577Act by engaging in surveillance, by repeatedly interrogating employees about theunion activity, and by threatening reprisals for union activity. The Board alsofound that the Company violated Section 8(a)(3) of the Act by discharging anemployee because of his union activity.May Aluminum, Incorporated,153 NLRB26.The Union filed a representation petition on October 20, 1964, the Board con-ducted an election on November 20, 1964, the Union received a substantialmajority, and on or about December 1, it was certified by the Board as the exclu-sive bargaining representative of the El Campo employees in an appropriate bar-gaining unit. No question is raised concerning the conduct of the election or thevalidity of the Board's certification of the Union.Union Representative White testified without denial that "right after the election"he went to the plant to put some notices on the bulletin board, that he "was usheredinto [Company President] May's office and given a big blast about the 1964 unfairlabor practice charges" and that he told May that he was not there to be inter-rogated or to talk about the charges, that they would be handled by the Govern-ment. May then told White, "If that is all you have to say, get out." 3C. The issuesThe General Counsel contends and the Company denies that the Company vio-lated Section 8(a)(1) of the Act by discontinuing certain periodic increases becauseof the union activity, and by threatening employees with reprisals if they engagedin a strike and later because they had engaged in a strike; that it violated Section,8(a)(5) and (1) of the Act by failing to bargain in good faith with the Union,the certified bargaining representative of the employees in an appropriate bargain-ing unit, by refusing to "negotiate and discuss" the subject of raises with the Union,by making unilateral changes in wages and jobs classifications, and by failing tofurnish the Union certain data requested by it; 4 that it violated Section 8(a)(3)of the Act by failing to reinstate certain named strikers, the strike having been,caused and prolonged by Respondent's failure to bargain in good faith and theUnion having made an unconditional offer on behalf of each striker to return to,work.D. The Company's suspension in October 1964 of certain periodic increasesExcept for comparatively few skilled employees, such as those in the die shopand/or die repair shop, new employees are assigned to the shipping departmentand their starting rate is $1.25 an hour. The Company's policy was to give eachemployee a 21/2 cent an hour raise at the end of a 45-day probationary period anda 21/2-cent-an-hour increase every 90 days thereafter until he reached the top ratein the classification. If an employee was transferred to another classification, hereceived the base rate for that job and was given a 21/2-cent-an-hour raise every 90days thereafter until he reached the top rate in his new job .5 This policy wasexplained to the employees when they were hired.The first charge in the prior case was filed in September 1964 and it is clearthat the Company became aware of the campaign sometime in the late summer orearly fall of 1964. Nonetheless, the Company continued to give all of the periodicincreasesuntil on or about October 26, 1964; i.e., a few days after the Unionfiled its representation petition. PresidentMay testified that the 90-day periodicincreases were stopped "before the election" because the Company understood thatemployers had,been found guilty of unfair labor practices "for grantingraises and,trying to influence the election. So, after we got the petition, we stopped them."At another point, President May explained that the decision was made when thepetition was filed to "hold up any raises until after the election." However, two90-day raises were given a few days after the petition was filed to employees whohad been "missed" earlier. These were the last 90-day raises given until March 30,1965. (Seeinfra.)Thereisnoclaim that the Company gave the employees anyreason for its action. On the other hand, the Company continued to give the 45-day raises throughout the entire period.S The first charge in the instant case was not filed until April 1965.-IThe motion of the General Counsel to withdraw paragraph 11(b) of the complaint ishereby granted.sAt one point,company counsel referred to these raises as "merit" increases but it isclear that they were granted automatically and solely on the basis of days worked.257-551-67-vol. 160-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough President May explained when and why it was decided to "hold up"the 90-day raises "until after the election," he did not explain when or why it wasdecided not to resume giving such raises once the election was over. Companycounsel stated for the record that the Company discontinued the 90-day raises butcontinued giving the 45-day raises becauses the latter had been given uniformlywhereas there had been a "mix-up" about the 90-day raises so that the Companycould not justify a continuation of those increases. However, there is no evidencethat the Company ever told the Union that the 45-day raises were still being givenor that it ever explained to the Union the reason, stated by counsel, for continuingthe one but not the other.Moreover the Company's witnesses, President May and Personnel Manager RalphW. Burgess, gave inconsistent testimony concerning the "mix-up." According to Pres-identMay, the previous personnel manager had been notifying the payroll clerkwhen to give the raises and when Burgess became personnel manager, he [Burgess]left it up to the payroll clerk who got the schedule "fouled up."Burgess, who became personnel manager on June 15, 1964, testified:the payroll clerk had made a mistake back before I came to work for thecompany.Burgess went on to say that he found that the employees had been given a 45-day increase and another increase in another 45 days, i.e., 90 days after their datesof hire, whereas the first 90-day increases should not have been given until 90 daysafter the 45-day increases, that is, not until the employees had worked 135 days.He also explained:So what had happened, some of the people had been given raises too fast. Sowe went back and tried to correct this by holding off awhile . . . . In otherwords, holding off forty-five days until their regular time of raise would haveoccurred.When asked when the mistake was discovered, Burgess answered:I would say it was sometime in July or possibly the first part of August, [1964]after I had been to work a month or so.6Because itwas Personnel Manager Burgess, rather than May, who discovered the"mix-up" and because he was responsible for getting the raises back on schedule,I credit his testimony concerning when the mix-up occurred and when it wasdiscovered.E. Thenegotiationsbefore the strike1. Introductory statementThe Union was certified on December 1, 1964, and the firstbargaining meetingwas held on January 6, 1965. Ten more meetings were held before a strike whichbegan onApril 8 and ended on April 27. Two meetings were held during the strike,another on the day the strike ended, still another in early May, and the last onJune 23? The meetings usually lasted 21/2 or 3 hours.All of the meetings were held in the office of President May at the plant in ElCampo with President May being the chief spokesman for the Company and UnionRepresentativeWhite being the chief spokesman for the Union. Personnel ManagerRalph Burgess was present at most of the meetings and Local Union President Wil-liam McElroy, a die-shop employee, attended all of the meetings before the strikeand the first one after the strike began.8 However, neither Burgess nor McElroy tookan active part in thenegotiations.A Federal mediator attended themeeting onApril 15 and probably all of the meetings thereafter. Counsel for both parties werepresent atall of the meetings after the strike ended.° If the mistake was discovered in July or early August, this would mean that the"mix-up" had been straightened out by at least the middle of September; I.e., a monthbefore the Union filed its petition.4 A few other meetings were scheduled but were canceled because either Company Presi-dentMay or Union Representative White could not be present.aMcElroy lived in Houston which is approximately 75 miles from El Campo. After thestrike began,McElroy found employment in Houston and resigned as president of theLocal. MAY ALUMINUM, INC.579Union Representative White, Local President McElroy, President May, and Per-sonnel ManagerBurgesstestified concerning the negotiations. There arecompara-tively few conflicts in their testimony except with respect to the question of whetherthe Company's periodic raise policy was discussed and, if so, when it was discussedand what was said.Union Representative White had before him his copy of the Union's proposedcontract on which he had made some notes and,inmost cases,White was able tostate the subjects discussed at each meeting and in a number of cases, was able tostate what was said and by whom. Local President McElroy was able to recall thesubjects discussed, those on which the parties reached agreement and those whichwere still in dispute at the close of the meeting on April 15. Personnel ManagerBurgesstestified that his recollection of the clauses agreed to and thosenot agreedto was similar to that of McElroy.With some exceptions, Company President May could not recall what was dis-cussed at particular meetings and was generally unable to state whathe said orwhat White said.9 He could say only that various subjects were discussedand iden-tify the clauses agreed to and those on which agreement was never reached. Hesaid that he had learned that he could not rely on his memory and madeitclearthat he regarded undated notes as totally worthless. However, he had made veryfew notes and few if any of them were dated.The findings with respect to thenegotiations,except with respect to the subject ofthe periodic raises, are based primarily on the undenied and credited testimony ofUnion Representative White.In some cases,the findings are based on theundeniedtestimony of Personnel Manager Burgess, a witness for Respondent, and that ofPresident May who was called first by the General Counsel and later byRespondent.The testimony concerning the discussions, if any, about the periodicincreases isset forth separately.2.The prestrikemeetingsAt the firstmeeting,i.e.,on January 6, 1965, the Union handed the Companya copy of its proposed contract which President May said he would need time tostudy. There was some discussion about an employee who was on voluntary layoffstatus and Union Representative White commented that supervisors wereinterrogat-ing employees about the Union.PersonnelManager Burgess testified without denialthatWhite stated that "he knew" that the Company "couldn't controlthe tongues"of the supervisors but he wanted to bring their conduct to the Company's attention.There is no evidence that the Company denied knowledge of the supervisors'actionsor that it stated that it would takestepsto correct the situation.Either on January 6 or at thenext meetingon January 20, President May toldthe unionrepresentatives that the Company had been consideringfor some timemaking some changesin the die shop. He explained that the dieoperations hadbeen costingthe Company too much, quotedsomefigures, and stated that it wouldhave to buy more dies from outside. Union Representative Whitecommented thatthis was an "awful" time to start subcontracting, that the Companymight decide tosubcontract everything, and that the Union would oppose any subcontracting.OnJanuary 20,the parties began going through the nonmonetaryclauses in theUnion's proposed contract, both of them preferringto postpone serious negotiationsconcerningsuch questions as holidays, vacations,and insurance,and, in particular,wagesuntil after the nonmonetary provisionshad been discussed.Agreement was reached quickly on the preambleand the clauses headed recog-nition and purpose.10 Certain subclauses of the Union'sproposedunion-securityclausewere agreed to with little difficulty,includingthe Union's proposalthat theB I suggested that May state, whenever possible, what White said which led May to con-clude that agreement was reached, such as, "We have no problem about that, let's go onto the next one." May's answer was that "There were very few definite statements that Icould say I remember"May was then asked the following questions by company counseland gave the following answers :Q. . . . When [White]did make [a statement]In what way would he make it?A. I don't know To me those things didn't mean a damn thing.Q.What do you mean by that?The way it was satid?(Emphasis supplied.)A. The way it was said. It was meaningless to me.10None ofthe threeappears to contain anything controversial in view of the Union'scertification. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobationary period be 30 days. (As notedsupra,the current probationary periodwas 45 days.)However,May refused to agree to most of the Union'sproposalswith respect to union security both because he believed that most of them wereillegal under the Texas right-to-work law and because he was not going to force theemployees to pay a "bounty" to the Union.May agreed to furnish a bulletin boardfor the Union's use but said "No" to a dues checkoff provision. May pointed outthat dues checkoff would cost the Company money. According to May, he subse-quently "softened"his position on checkoff by saying"we'd discuss it later" and,still later, the Company offered a revocable checkoff. (Seeinfra.)Union Representa-tiveWhite understood May to say that he might consider dues checkoff if theemployees were willing to pay the cost and there was some discussion of a "trade"on this clause.Agreement was reached on the grievance procedure clause in the Union's pro-posed contract which provided for binding arbitration.There was some discussionabout how the union representatives would be chosen in which President Mayexpressed the opinion that the committeemen elected by the Union were not "com-petent." The Union insisted, in turn, that it was going to have the exclusive rightto designate its own representatives.However, the Union agreed to provide for athree-man committee, one of whom would be designated as chairman, that eachdepartment would have a "designated Shop Steward" and that the Union wouldfurnish the Company with the names of the union representatives and notify it ofany changes in representatives.When the parties reached the seniority clause, the Union agreed to delete onesubsection and agreement was reached on another subsection.However, other sub-sections were not agreed to with the question of department seniority versus plantseniority being one which was discussed a number of times and about which no agree-ment was ever reached. However, the Union understood that the Company agreed'to post a plantwide seniority list and to keep and make available to the Union-but not to post-departmental seniority lists.The question of reduction and recall and other issues more or less related to,seniority such as the lines of progression,the right to"bump" less senior employ-ees, and perhaps job bidding for permanent vacancies were discussed and the dis-agreements on all or most of these issues appear to have centered primarily aroundthe die and/or die repair shop employees. These employees, apparently, are theCompany's most highly skilled and highest paid employees and, according to May,the other employees consider these to be the "elite" places to work. Agreement was;reached on the reduction and recall provision but lines of progression,the rightto "bump," particularly by supervisors, and job bidding remained in issue at theend of the third meeting. On job bidding, the Company wanted the personnel'manager left free to"canvass" all available employees.(The Union'sproposal on."bumping" required that the employee not only have seniority but the "ability andqualifications to immediately perform the work.") On at least one occasion, Whitewent into the die and/or repair shop to familiarize himself with the work per-formed by the men in the various classifications in those departments.At the third meeting (January 22), President May said that he understood thatUnion Representative White had called the Federal Mediation Service (or perhapsthe National Labor Relations Board) and that if the Union was going to strike, itshould go ahead and do so and not waste so much time in negotiations. Whiteexplained that he undersood that he was under a duty to notify the MediationService that the parties were negotiating and that the Union hoped that there wouldbe no strike.The meeting on February 2 began with a discussion of the overtime provisionin the Union's proposed contract. Many of the subsections were agreed to quicklywhile others, such as the overtime rate for Sunday, were not agreed to. (Of course,overtime pay is governed to a considerable degree by the Fair Labor Standards.Act.) The call-in and reporting pay clause, which obligated the Company to paycall-in pay, was agreed to as were the ones headed health and safety and jurypay." The chief question in dispute concerning paid holidays was the number with."The Union's proposal on health and safety is stated generally and does not appear tocontain much that is controversial except perhaps the Company's obligation to pay an em-ployee injured on the job for the remainder of the shift and the right of an employee toreport conditions which he regards as unsafe to his foreman and to have the shop stewardpresent "if necessary."There is no evidence about the number of employees who had been-'.called to serve on juries in the past or the probability that they would be called for such.duty in the future. MAY ALUMINUM, INC.581theUnion requesting seven and the Company offering only five, the number cur-rently granted. However, this was regarded as a monetary clause and serious dis-cussion was deferred in line with the agreement reached early in the negotiations.The Company requested that the union label clause be deleted and the Unionagreed.Vacations were also discussed and the Company said that it would studythe plan set forth in the Union's proposed contract and would submit a plan ofitsown. The Union, in turn, agreed to submit a new clause on vacation scheduling.May said that he preferred the clause on foremen working contained in the Hous-ton contract with the Machinists. He also said that he wished to "clear" otherclauses with his attorney.As the parties were leaving, President May stated that the Company had dis-continued giving raises and White commented that by doing so the Company hadsaved considerable money. (Seeinfra.)At the February 24 and 26 and March 1 meetings, the parties continued throughthe rest of the Union's proposed contract,clauseby clause. The Company wouldnot agree that seniority would continue to accumulate during leaves of absence onunion business and would not agree that the Union, as well as the Company, wouldhave to approve a leave of absence to work elsewhere. There was considerable dis-cussion and no agreement about the Union's proposal that a foreman should notbe permitted to "bump," in the case of a layoff, a unit employee and the Union'srequest that a limit be placed on the number of part-time employees.There was some disagreement and some agreement on the Union's proposal withrespect to temporary transfers. The Company asked for and the Union agreed toa change of wording in one of the subsections under discipline and discharge. TheCompany agreed to notify the Union if an employee was disciplined or dischargedbut refused to agree to tell the Union the reason for its action.The only seriousdisagreement about the Union's insurance proposal arose because it provided fordependents'insurance.12May pointed out that dependents'insurance would meanthat employees with dependents would receive greater benefits than those withoutdependents and also commented that an insurance provision would benefit thedoctors primarily because he understood that the employees did not pay theirmedical bills anyway 13 May wanted to discuss the management rights, no strike-nolockout, and new processes clauses with his attorney and indicated that he mightsubmit counterproposals on these subjects.On March 5, it was agreed that any agreement would run for 2 years althoughthere was some disagreement then and later about the effective dates. The chiefsubject discussed was the die-shop classifications,the die-shop foreman was calledin, and White was taken on a tour of that department or those departments. TheCompany submitted a die-shop job classification chart which was agreed to as asubstitute for the classifications set forth in Exhibit A to the Union's proposedcontract. Although the chart did not contain any wage rates,there was a discussionof the die and die repair shop rates. According to May, the Company had at themeeting a list of the employees in those shops, with the dates they were hired, theirstarting rates and their present rates and a statement that the rates were higher thanthose proposed by the Union. May stated that the list was "spread out on top of mydesk" and that he was "sure" it was shown to White. He added, however, "Whetheritwas handed to him or he took it in his hands, I don't know." On the other hand,Local President McElroy testified that he had never seen the list. McElroy worked inthe die shop and would be likely to remember a document which concerned hisdepartment and onwhichhis name appeared.Moreover,much of his testimony sup-ported rather than negated company contentions and his demeanor convinced methat he was a careful and truthful witness. Accordingly,I conclude that the list wasnot given to the union representatives for examination and study.May still refused to agree that jobs in the die shops be open for bidding andtherewas some disagreement about the truckdriver or drivers.The latter,Maycontended,drove leased equipment and the lease required that they be fully quali-fied.He also argued that a driver was a company representative because of his con-tactwith customers and had to be "hand-picked." Otherwise, May said, he wouldmake the driver (deliveryman) a salaried employee and "take him out of the12 It appears that this was the only material difference between the Union's proposal andthe Company's present plan. In any event, there is no evidence that the Company offereda plan which provided greater benefits than the employees were presently receiving13 Alay testified that the Company's position on insurance was not based on the latterfact and that his remark to this effect was not meant to be taken seriously. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion." 14White answered that if May took the man out of the unit, "we wouldhave a pretty bad fight on our hands" because, in his opinion, this would be "con-trary to law," i.e.,May could not make hourly employees monthly employees,"without theagreementof the Union."By the close of the March 5 meeting, all of the nonmoney clauses had beendiscussed and, as indicated above, agreement had been reached on a number ofthem.On March 5, the parties started through the Union's proposed contractagain and when checkoff was reached, President May said he wanted to "trade it"but when White said, "All right. Let's trade. Let's get it all straightened out andagreed to," May said he did not want "to trade it at this time."The Company offered the Union two counterproposals on vacations leaving itup to the Union to decide' which it preferred. Although it is not entirely clear, itmay be that both counterproposals would have meant increased vacation benefits.15The Union said it would consider the proposals.Either on March 22, or more probably on March 25, the right of foremen to"bump" and part-time employees were discussed again. Early in the March 25meeting,White suggested that the "whole thing" be "put on the table" so that theparties could see what they had. Then, maybe the Union could "give in on this"and the Company could "give on that" and the issues would be resolved. PresidentMay wanted to know if White was ready to go into the money items and thelatter said "yes" that they should stop the "cat and mouse" game.The Company repeated its alternate vacation plans; on insurance, PersonnelManager Burgess was asked to compile figures before the next meeting showinghow much insurance cost the Company per man hour.16 The Company offered a3-cent increase in the night shift differential but stated that the number of paid'holidays would remain the same.When the subject of wages was reached, President May said he would say "rightdamn quick" what he would do about wages and that he was "not going to do adamn thing. I told those people what I was going to pay them when they came towork here. That is what I am going to pay them. You told them you were going todo something else. Now, let's see you do it." As May put it at the hearing, "Ithink I went into the fact that we had made certain definite commitments" to theemployees and "felt obligated" to live up to them. According to May, "They triedto get a raise out of me and I did not tell them why only that we were not preparedto give any." White gave some argument about why he thought there should beincreases but May said "no," that he had stated what he was going to do. McElroytestified without denial that White asked if May would be willing to have the jobsevaluated by an arbitrator and May said no, that he would evaluate his own jobs.White told May that he "was hoping that we could settle this without a fight"but "Apparently we can't." He then proposed to "call on Mediation." May repliedthat he did not care to have a mediator, that he was negotiating with White andMcElroy. However, when White asked if May was refusing to meet with a mediator,May said that he was not.F. The March 30 increasesA few hours after the March 25 bargaining meeting, Union Representative Whiteprepared a notice calling a special meeting on April 1 for the purpose of taking astrike vote. InWhite's words, he "handbilled the plant," also took two of thenotices to Personnel Manager Burgess, asked Burgess to post them, and Burgessagreed to do so.On or about March 30, the Company notified about 90 employees (all of thosewho had failed to receive the 90-day raisessincethe previous October) that theywere receiving their periodic increases.Some of the raises amounted to 21/2 centsand some to 5 cents an hour.The Company's letter, signed by Personnel ManagerBurgess,to the employees read:You will recall that when you were hired, we told you that you would begiven periodic raises in your job classifications.14 Some of the discussion about delivery personnel took place at the March 9 meeting.15May seemed to be saying that either of the vacation offers would mean greater benefitsbut when Personnel Manager Burgess was asked if they would give the employees more,less, or about the same, be answered, "We would have to get into . . . specifics. It cer-tainly wouldn't be any less, I wouldn't think."16 Personnel Manager Burgess testified that President May asked him to prepare someinformation on the cost of insurance, that he prepared it, but could not recall that it wasgiven to the Union. There is no evidence that it was ever given the Union. MAY ALUMINUM, INC.583We have been unable to make wage adjustments during the period just past,because of the union organizational campaign. However, we feel that weshould now fulfill our promise and continue our policy of periodic increases injob classifications.Your check for the work period ending March 28, 1965 will reflect araise.On March 30, Burgess sent White a copy of the above letter.On March 31, Burgess prepared and posted the following notice:BULLETINThere has been a lot of talk about our employees going out on strike. We donot want to see this happen; however, we want you to know that an employerhas the right to operate his plant if a strike is called. May Aluminum plans tocontinue operating this plant.We think you should know that replacements whom we hire will be perma-nent.Therefore, those employees who go out on strike and are replaced byother men will no longer be employees of May Aluminum.On April 2, the Union filed its first charge in the instant proceeding alleging thatthe Company, "Since on or about March 30" had refused to bargain in good faithwith the Union by granting "a unilateral wage increase" to employees in the bar-gainingunit "after having refused during negotiations to grant any wage increasesto such employees through the process of collective bargaining."On or about April 7, the Company wrote each employee who had received anincrease the following letter and, on or about the same day, sent a copy to White:The Aluminum Workers International Union, Local 201, through their rep-resentative,Mr. Orion White, has filed an unfair labor practicecharge againstus for granting you the raises we promised you when you were employedandwhich you have been receiving since that date.11Therefore, we must rescind this latest increase and will have to deduct theamount paid under this increase from your next check.We realize that this is rather ridiculous, but apparently the union is notgoingto permit us to keep our commitments to you without going to court.We do not have the time nor the money for this.On April 9, the Union filed- another charge alleging that the Company hadrefused to bargain in good faith by granting, on or about March 30, a unilateralwage increase and by thereafter rescinding the increases after havingrefused, dur-ing negotiations, to grant anywage increases.G. The testimonyaboutwhether the 90-day increaseswerediscussedduring the prestrikenegotiationsIt is undisputed that the 90-day raises were-not resumed after the election inNovember 1964 and that none was given until March 30, 1965. The giving of theMarch increases and their cancellation after a charge was filed are alleged to havebeen unilateral actions by the Company. On the other hand, the Company argues,inter alia,that it had bargained about the increases, that an impasse had beenreached, and that it therefore had the right to grant them.According to Union Representative White, the only time the periodic increaseswere mentioned was as the parties were leaving the February 2 meeting, the fourthbargaining session, and approximately 3 months before the strike. White said thatas they were leaving the meeting, President May commented that the Company had,"discontinued" giving the raises it had given in the past and that he [White] repliedthat, by doing so, the Company had saved a considerable amount of money. Whiteinsisted that the Company's policy with respect to periodic increases was neverexplained and that President May never said that he wanted to start giving raisesagain.Local President McElroy, who attended all of the prestrike meetings, consistentlydenied, no matter how the question was put, that the Company ever mentioned theperiodic increases and that it ever said it wanted to give them. McElroy, whoworked in the die shop to which the periodic raise policy did not apply, testifiedthat he knew nothing about periodic raises and that there was no discussion about"As statedsupra,it is undisputed that no 90-day increases had been given since lateOctober or early November 1964. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact that the die men were hired and paid differently from the other employees.He said that he did not hear White's comment about saving money.PersonnelManager Burgess, a witness for Respondent,testified that he couldsay definitely that the raises were discussed twice before the strike.The first time,he said,was in early March(probablyMarch 5)and the second time was onMarch 25, the last meeting before the strike.In Burgess'words:as far as I can recall,the first time it was brought up was when we werediscussing in one meeting classifications.I recall that I, personally,was goingover all the classifications in every department. . .for instance,in the Extru-sion Department,Iwas saying that our classification is puller, stretcher helper,finish saw helper and finish saw operator being our first classification,and thatwas from $1.27/ to $1.35 . . . . I went through this on very departmentthat we had..when I gave the classifications...I would give the rates there, and Mr.May says that we were giving these two and a half cent raises every ninetydays, that we promised the people and ... the company felt obligated to givethem,but that we were afraid to because of possible unfair labor[practice]charges.And Mr. White just laughed and said,"Well, see, we are saving you a littlemoney." 18However,when Burgess was asked on cross-examination to state what was saidabout the 90-day raises at the early March meeting,he did not refer to themexplicitly,stating instead:Well, I was going over the classifications of each of our departments, and Iwas pointing out that certain jobs represented certain classifications and giv-ing the spread. . .in that classification.I did this for every department thatwe had.When Burgess was asked if that was all that was said, he answered:Pretty well.About that time was when Mr.May said that as we had promisedthese things he felt that we were obligated to give them and Mr.White againjust laughed and said,"Well, we are saving you some money."At the March 25 meeting,Burgess said,the subject was "mainly...economicfactors" and this brought up job classifications and the money that went with them.According to Burgess,May said that the Company would"stay"with its presentpolicy and when White asked if that meant that the Company was not going togive raises,May replied,"No, I didn't say that....Our present policy calls forperiodic increases." 19In an affidavit given by Burgess in connection with charges filed by the Com-pany against the Union(seeinfra),Burgess said nothing about White having askedifMay's statement meant that there would be no raises and said nothing aboutMay having said that the present policy was to give raises.May was the General Counsel's lead-off witness and at that time testified that hetalked to the Union"several times"about wanting to go back and give the raisesand that the Union"insisted" that this not be done. Later on,May said that White"was not too committal"about whether or not the Company could give theincreases but that he"justwasn't in favor of it. I don'tknow he ever got tooexcited one way or another,"thatWhite never told him "right out not to givethem"but let the Company know he did not want them given.When asked thedate or dates on which the subject came up, May said that it was "two or threemeetings"before the March raises were given.At another point, May testified thatthe subject was brought up at the last few meetings before the strike, i.e., at theMarch sessions,and added,"I think we finally told [White]we were going aheadand give them."Thereafter,as a witness for Respondent,May testified that he told the Union"exactly what our policy had been,and we were going to go ahead and give them,that we felt obligated,as we had told them on various occasions.Dates, as a rule,isAlthough Local President McElroy testified that lie did not hear White make any suchremark,President May, as well as Burgess,agreed that White made a comment to thiseffectv On cross-examination,Burgess added that May said that he had told the employeeswhat he was going to give them and that is what they were going to get. MAY ALUMINUM, INC.585I cannot tell you, but I would say at least a half a dozen times or more weinsisted that we go ahead and be permitted to give them." May said that he knewvery definitely that one of the occasions was the March 25 meeting, the last meet-ing before the strike, but that he could not tell the other dates. It happened, Mayestimated, "three or four times, four or five times, maybe, I would say four or fivetimes it happened before the strike,during the strike, and after the strike," addingthat he thought the subject came up every time seniority and job classificationswere discussed.On cross-examination,May estimated that the subject was discussed"five to maybe seven, maybe eight" times and four or five of these times werebefore the strike.When the question was repeated, May answered that the subjectwas discussed "from five to maybe seven or eight" times before the strike. However,the only date he could recall at that time was March 5 and he recalled that datebecause it was on a document (which contains no wage rates) which was given theUnion that day. Still later, May said that he believed that the subject was discussed"at the very first meeting," i.e., on January 6. May also stated that he "would say"that the periodic raises were brought up everytime anything came up pertaining tomoney, that every opportunity we had we brought it up because we were darnsure we were going to bring it up." May explained that he was "very definite" inbringing it up in"severalmeetings" "Because it was my understanding that if wenegotiated on something we always intended, I would say, to go back and givethese people what they had been promised, what we were committed to give them.Itwas my understanding that if we negotiated on something,whether or not weagreed to it, we could go ahead and do it without any danger of unfair labor prac-tice charges, so we were very, very, very sure to bring it up on several occasionsand discuss it."There is no claim that a written statement of the policy was ever given the Unionand May's very brief, prestrike notes contain no reference to 90-day raises. Hisnotes about the March 25 meeting, the last one before the strike, state only thatthe Company'sposition on wages was"the present"rate although his notes aboutameeting after the March raises were given and after the charge was filed, dorefer to the 90-day raises. Indeed,the information was not furnished even after theUnion's specific request in June.Moreover,an examination of the Union'sproposed contract and the generallyconsistent testimony concerning the order in which the sections were discussed dis-closes that the logical place for the Company to mention the 2/-cent increases forthe first time was at the January 20 meeting when it agreed to a 30-day probation-ary period. By agreeing to the reduction of the probationary period from 45 to 30days, it would seem that the employees would receive their first increase andprobably all subsequent increases 15 days earlier than under the current practice.Yet neither May nor Burgess claimed that the periodic increases were mentionedat the time agreement was reached on a shorter probationary period.It is also significant that the Company'sMarch 30 letter to the Union enclosinga copy of its letter to the employees was a two-line note signed by Personnel Man-ager Burgess which does not refer to discussions about the increases and does notclaim that the Company felt free to act because an impasse had been reached onthe subject.20 If, as claimed by the Company,itwas aware from the beginning thatitcould act only after a bargaining impasse and if it was in fact acting because animpasse had been reached, I believe that the Company's letter to the Union wouldhave set forth the facts upon which it was relying to justify its action.Instead, theonly explanation given by the Company was its statement in its letter to theemployees that the increases were withheld"because of the union'sorganizationalcampaign"but that the Company now felt it should fulfill its promises .. .Furthermore,theCompany misstated the facts on the subject of the raises.Although it is undisputed that the Company had given no 90-day raises since lateOctober 1964,itsApril 7 letter to the employees rescinding the raises referred,inter alia,tothe raises we promised when you were employed andwhich you have beenreceiving since that date.(Emphasis supplied.)Finally, in an affidavit given by May in support of a charge filed by the Com-pany against the Union based on the latter's conduct in connection with the strikewhich began on April 8, May stated"Allmoney items were deferred and never24Of course,the Company's letter to the employees contained no reference to the negotia-tions but,instead, explained that the raises had been withheld"because of the union'sorganizational campaign." 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscussed"and "at our last meeting[March 25] we discussed wages for aboutfifteen minutes."21At the hearing,May agreed that the latter statement was true"if you want to pin it right down to the actual wages. We spent an hour or so dis-cussing all the costs,but the wages,the increase,blanket increase,was very, veryshort." 22Respondent objected vigorously to the introduction of May's affidavit and oneby Burgess on the ground that they were given in connection with a charge theCompany filed against the Union, that they were given because the Board had toldthe Company that it would not investigate the Company's charges without support-ing evidence from the Company, and that the Board agent agreed that the affidavitswould be used only in connection with the Company's case against the Union. TheGeneral Counsel stated that the Board agent who took the affidavits was on vaca-tion and unavailable as a witness and that, in any event,he had no authority tomake any such agreement.Although the Company's attorney stated, at least in connection with May's affi-davit,that he was prepared to testify to "what I think the agreement was," he didnot testify on the subject although he did testify about another matter.And Maydid not testify to any such agreement although he made a number of other com-plaints about the taking of the affidavit.23 I note that there are a number of cor-rections in the affidavit but none was made in connection with the statement aboutthe wage discussions.Concededly,the subject under investigation determines the matters set forth in anaffidavit and if the charges are different,the details in an affidavit could well bedifferent from later testimony even if the general subject was the same.However,the statements in May's affidavit,quoted above, are broad,factual statements con-cerning the negotiations and not details which can be explained by the fact that itwas taken in connection with the Company's charge against the Union. Either theperiodic increases were discussed over and over, as May testified,or "All moneyitems were deferred and never discussed" until the March 25 meeting and then onlybriefly.Union Representative White, much of whose testimony is undisputed,impressedme as a reliable witness. Local President McElroy, who was a die-shop employee,was not employed by May at the time of the hearing and was no longer associatedwith the Local.Itdoes not appear that he was even a union memberand he didnot appear to be a "professional"union man.As noted previously,much of histestimony was favorable to the Company and I believe that he was a careful,truthful witness who was telling what happened to the best of his ability withoutregard to whether his testimony helped the Union of the Company.In determining whether or not the increases were discussed,Ihave consideredparticularly the numerous and serious internal inconsistencies inMay'stestimonyon the subject and the conflicts between May's and Burgess'testimony on the samesubject set forth previously.As demonstrated above, nearly every time May testifiedabout the discussions of the increases,he became more certain in his statements21The Regional Director refused to issue a complaint on those charges and his action wassustained on appeal.23 Early in the hearing,May was asked the,following question and gave the followinganswer:Q. I believe there was a meeting on or aboutMarch 25 that the subject of wageswas first discussed.Does that sound about right to you?I believe this would be thelast meeting before the strike began.A Right.(Emphasis supplied.)May's answer seems to indicate agreement that the subject of wages was discussed for thefirst time on March 25 but he may have been agreeing only to the last sentence of thequestion.zvMay testified that he had an "awful time" getting the Board agent to write down whathe said, that he made the agent correct the affidavit in several respects,and correctionsappear on the face of the affidavit.May said that he gave three statements but the agentprepared only one, claiming that he did not hear the others. However,in May's words, "Butfinally then we got him to sit down and we gave him two more statements.And he in-cluded them in there more or less as we said them"May agreed that he did not submithis own draft,that he read the affidavit before signing it, and that the Company's attorneywas present.The affidavit was taken the day the strike ended and when the mediator waspresent.According to May, the agent would"rush in" between discussions with themediator. MAY ALUMINUM, INC.587and the number oftimesthe subjectwas discussed continued to rise untilhe finallywould have it believed that the increaseswere mentionedat the veryfirstmeeting(January 6) and nearly everymeetingthereafter prior to the strike. May, an intelli-gent and experienced businessman, claimedthat he was determined to bring up thesubject of the increases so that he could eventually give them, even if the Uniondid not agree. Under these circumstances, I believe that if the subject had been dis-cussed,May would have been able tostateexactly and, more importantly,con-sistentlywhen the discussions occurred and would have been able tostate in somedetail what he said and what White said.For the foregoingreasons,I am convinced and find that the only reference to theincreases in the negotiations up to and including those on March 25was a passingremark made by May as the parties were leaving one ofthe meetings,probably inFebruary. In my opinion, the discussions described by Respondent'switnesses,including May's testimony that the Company stated that it wanted to give the raises,were "after thoughts" designed to justify the March 30 increases.However, it is clear that Union Representative White knew that the Company hadbeen giving some increases based upon days worked, that he also knew that oneemployee had failed to get such a raise in December 1964, that he told the employeethe Company could not give raises, and that he did not bring up either subject dur-ing the negotiations. Employee Jesse Lopez, Jr., a witness for the General Counsel,testified that about 2 weeks to a month after the election,i.e., sometimein Decem-ber, he asked his foreman about his 21/2-cent raise and the foreman said he wouldtalk to Personnel Manager Burgess about it. A few days later, the supervisor toldLopez that the Company could not give him "any raise because it was against therules or the law of the Company or the Union, they could not give [Lopez] araise until they [made] a settlement, and an agreement." On some undisclosed date,but probably not long after his talks with his supervisor, Lopez told White that hehad not got his expected raise, White asked why, and he told White about the"law."White then told Lopez, "They were right. They could not give araise."White admitted that he had heard from the employees that some of them hadbeengiven raisesand some of them had received no increases and felt that raiseswere "overdue." He denied that he discussed the subject with the employees or askedthem for "details,"Thereis noevidence that the Company ever told White or that he knew that theCompany had continued to give the 45-day increases and there is no evidence thatthe Company was aware of White's statement to Lopez until the hearing.According to May, "Every one of the union officials" was from the die shopsand "Actually, they knew nothing about the rest of the operation in the plant." Mayalso stated that he did not think that Local President McElroy made any commenton the conditions in the plant generally "because I don't think he knew what wasgoing on outsideof his own little bailiwick."In support of its contention that bargaining negotiations generally and withrespect to the periodic increases in particular had reached an impasse on March 25,Company Attorney Crowther testified that Federal Mediator Ray told him onMarch 26 that an "impasse" had been reported to him and that Union Representa-tiveWhite had asked for mediation 24 When asked if he told Ray that there was animpasse innegotiations,White answered, "Moreor less.I have an idea I did. I feltlike I needed his services." But whatever words White may have used when hetalked to Ray or in the course of the negotiations, it is undisputed that he con-tinued to seek further meetings with the Company and four more were held at theUnion's request. As May put it at the hearing, White "said he felt we were at animpasse and the Federal Mediator could help [us] reach an agreement,I guess."Moreover, there is no evidence that the Company told the Union on March 25 oron any other date that it believed that bargaining had reached an impasse and thatitwould be futile to meet again. At the hearing, May stated that he thought thattheUnion was "awful stupid" to strike when negotiations were going on, when"mediation was coming up," and when he "thought" the parties were "makingprogress all along, with the exceptions of a couple of items."As previously noted, although May asserted that he made sure that the increaseswere discussed because he understood that he could then give them even if theu It was stipulated that if called as a witness, Ray would testify to his name, address,and his occupation but he would refuse to testify further "in accordance with the policyof the Federal Mediation and Conciliation Service and the laws of the United States." 588DECISIONS OF NATIONALLABOR RELATIONS BOARDUnion did not agree, the Company made no reference to discussions or a bargain-ing impasse on periodic increases in its March 30 letter to the Union enclosing acopy of the company-employee letter concerning the granting of the increases. Onthe contrary the Company's letter to the Union was nothing more than a routine,covering letter.Impasse can be used loosely to mean that no progress is being made or that noagreement has been reached. Neither White nor Local President McElroy is alawyer and the negotiations were the first in which White had participated in anycapacity other than an officer of a local union. His lack of legal knowledge, even onlabor matters, is disclosed by his statement at the first meeting, testified to by Per-sonnelManager Burgess, that the supervisors had been questioning the employeesbut that he knew that the Company could not control their tongues. McElroy wasa rank-and-file employee and it does not appear that he had engaged in company-union negotiations in the past.More importantly, the question of whether or not an "impasse" has been reachedwhich justifies the employer's subsequent actions is not merely a factual question.Italso requires a finding that the impasse followed good-faith bargaining. Cf.IndustrialUnion of Marine and Shipbuilding Workers v. N.L.R.B.,320 F.2d 615,621, footnote 6 (C.A. 3), cert. denied 375 U.S. 984.G. The strike which began on April 81.The decision to strikeThe Union held employee meetings at 10 a.m. and 8 p.m. on April 1. A total ofat least 90 employees attended the meetings which were called to order by LocalPresidentMcElroy. Union Representative White reported on the negotiations gen-erally and told the men that during the March 25 meeting President May had com-pletely refused to negotiate any wages, that White had then received a notice thatthe Company had given raises and, to him, this constituted an unfair labor practice.He also expressed the opinion thatthe only way to get the Company tobargain ingood faith, as least on the subject of wages, was to call a strike. White also toldthe employees that with respect to wages, May was just going to run the plantexactly as he had been running it and that he interpreted the wage increaseannouncement to mean, "I don't have to bargain with the Union; I will go aroundand give raises."Local President McElroy also described what had gone on during negotiations.He reported that the Union had asked what the Company was going to do about"cost items" and May had said"nothing," that the Company had told the men, whenthey were hired, what it would pay them, that White had made a lot of promises tothe employees and he could go out and get tho things he had promised.McElroyalso told the employees that the Union had asked for a job evaluation but that Mayhad refused, saying that he would evaluate his own jobs. McElroy also said thatMay had not wanted to "sit down with a mediator and with [the Union] to try towork something out." In addition,McElroy referred to the raises that some of theemployees had received saying that the Union had no advance notice of theincreases and that, in the Union's view, the Company was "just more or less refus-ing to recognize"the Union.McElroy told the employees that neither he nor White had been told whatpromises the Company had made, that this meant to him that the Company was"just denying to go through the Union,"thatMay "kind of threw down the gaunt-let and said he wasn't going to raise the money items." McElroy chargedthatMayhad "decided to go round the Union,they weren'tgoing to have anything to dowith the Union at all . . . that the Company was going to deal individually" withthe employees,i.e.,by saying that the men had been told what they would be paidand that was what they were going to be paid.McElroy characterized May's posi-tion as a "direct challenge to the Union."As McElroy put it at the hearing,"Mr.White and I saw this thing pretty closely together,that the Company was more orless refusing to bargain in good faith on the wages, and that is what he said to the-membership." 2525A representative of the Brewery Workers named Chandler was present and spoke at theevening meeting.Chandler was also outside the plant the morning the strike began. I donot credit testimony that Chandler was introduced as a representative of the Aluminum.Workers, the Union herein. MAY ALUMINUM,' INC.^-i589A motion was made to give the executive board the right to set the date of astrike, if one was called, and it carried' unanimously. A writen strike vote was takenand the vote was 88 to 2 in favor of striking.On the afternoon of March 25, the date of the last company-union meetingbefore the strike,White called the Mediation Service and asked that arrangementsbe made for a meeting with the Company as quickly as possible. White was toldon April 2 that there was a scheduling problem, that the Company's attorney wasinvolved in litigation. (No attorneys had been present at any of the previous meet-ings.)On the morning of April 7, White notified that a meeting had been sched-uled for April 15. White asked that the Company be made aware of the seriousnessof the situation, stated that the Union had to take some kind of action, that itcould not wait 3 weeks for another meeting (March 25 to April 15) and requestedthat efforts be made to get a meeting before April 15.On the afternoon of April 7, Local President McElroy called a meeting of theUnion's executive board for 6 p.m. White called the International and was toldthat it would not sanction a strike unless White asked the Company for a meetingthe next day and "tried to get something settled."White called Personnel Manager Burgess and explained that the Union wouldhave to get the "thing" settled the next day or it would take the employees out onstrike on Friday, April 9. Burgess said that he would talk to President May and,shortly thereafter, Burgess notifiedWhite that the Company could not meet thenext day because its attorney could not be present. There is no evidence that theCompany suggested that it might be able to meet before April 15, the meeting datearranged by the Mediation Service. White told Burgess that a strike would prob-ably begin the next day.White explained the situation to the Union's executive board whenitmet at 6p.m. and a formal motion to strike was made and the Board voted to strike thefollowingmorning. A picket line appeared at the plant at about 6:30 a.m. onApril 8.2.Company statements the first day of the strikeAbout 6:50 a.m. on April 8, Local President McElroy told Die Shop SupervisorJames Boren that he wanted to take his tools out and Borensaid"O.K." but thatthey would have to be checked. As McElroy was collecting his tools,Boren cameby and said that if the men took their tools out, they "couldn't come back."Boren,a witness for Respondent, testified that he called President May about checking thetools and May told him that he should tell the men that "if they took their boxesout that they would not be bringing them back" and that he [Boren] told the men"exactly what [he] had been instructed to tell them." 26Shortly thereafter, President May came into the shop and said to the group, "Ifyou take your tools out you are not coming back ..Just go ahead and get outanyway, especially you," the latter remark being directed at Local PresidentMcElroy. According to Emmett Coufal, May said that "Anybody who takes histools out isn't coming back."About 5 minutes before 7 a.m., President May went outside the plant and spoketo some of the employes standing along the public road in front of the plant.Employee Joskie Jenkins testified that May said that the men who did not workthat morning "were fired." White was also present and heard May say that it was 5minutes before 7, followed by some words which White could not "quite hear."White then heard May say, "You have had it. You are through" and saw Maymake a gesture with his hand.27The only serious conflict in the evidence concerning the above incidents is May'soriginal claim that he told the men that they would be "replaced." However, helater admitted that he did not know whether or not he used the word "replaced." Inote that Boren's testimony establishes that May did not use the word "replaced"when telling Boren what to tell the men. In view of the foregoing facts, I do notcreditMay's testimony that he merely warned the men that those who went onstrikewould be replaced.20Respondent admits that Boren is a supervisor within the meaning of Section 2(11)of the Act.n It may be that Jenkins and White heard different statements or it may be that whenJenkins quoted May as saying that the men who did not go to work were "fired," he was,without realizing it, not using the word used by May but his own interpretation of May'swords ; I.e., that the men were "through." 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDMay's original testimony on this subject indicatesa willingnessto testify to state-mentswhich he did not make but which he believed, at the time of the hearing,would have been permissible. May'swillingnessto testify contrary to fact in an,effort to avoid an unfair labor practice finding is one of the reasons why I havediscredited other portions of his testimony.White laughed at a remark made by May and the latter asked if White saw"something funny around here?" White answered, "Yes, I see something funnyaround here. Now, you asked for a fight and you have one." May replied only,"You are goddam right I did." 283.The end of the strikeUnion Representative White presided at a unionmeetingon April 22 29 Whiteasked the employees for authority to handle the situation as he and an attorneysaw fit and there was no objection. He did not mention the possibility of an uncon-ditional offer to return to work but he had stated on several occasions that, inorder to be protected, the employees had to make an unconditional offer to returnto work.At a company-union meeting on April 27, the Union read and then handed theCompany the following letter signed by Union Representative White:I have been authorized by the membership of Local 201, A.W.I.U. and byall the striking employees of May Aluminum, Inc. to make an unconditionaloffer to return to work for each individual employee.I thereforemake this unconditional offer for eachstrikingindividualemployee to return to work at May Aluminum, Inc.Company Attorney Crowther asked if White had the authority to make the offeron behalf of each individual employee and Union Attorney Crawford answered inthe affirmative. Company Attorney Crowther said that the only "bona fide" offer toreturn to work would be made when the strikers reported to the plant. May repliedthat he would reinstate all of the men who had not been replaced but added, "Iwill not put any of the die repairmen back that sabotaged us, and I will not putanybody to work that is guilty of violence on the picket line ormakingthreats onthe picketline 30(All of the Union's officers worked in one of the die shops.)There is no evidence that there was any picket line violence or threats.The Union requesteda listof the employees just before the strike, their job clas-sifications,rates of pay, and dates of hire. One of the reasons for the request was toenable the Union to determine whether the strikers were being returned to theirformer, jobs. According to Personnel ManagerBurgess,the Company replied thatthe Union ought to know who was on strike. Burgess said that he would preparethe list as quickly as possible, did prepare the information, and gave it to the com-pany attorney 2 or 3 weeks later. A list of names, rates of pay, dates of hire, butnot job classifications, was given the Union about July 1; i.e., a little more than 2months after'the request and a few days before the hearing opened.At the company-unionmeetingon April 27, the Union agreed to make everypossible effort to tell the strikers that the strike was over and to return to the plantand see Personnel ManagerBurgess.White spoke on the radio and perhaps put anotice inthe local newspaper. He gave the same instructions to employees whocame to the motel where he was staying and those who attended a union meeting 2nights later.Before 6 p.m. on April 27, the Company handed the following telegram to West-ern Union at El Campo and it was sent to 128 employees; i.e., all or most of theemployeeswho had not worked during the strike: 31We have been told that the strike is over. Please report in person to RalphBurgess, personnel manager,by 3 p.m. on Thursday, April 29, 1965, or we willassumethat you do not want to bereinstated.29 In its brief, the Company quotes White's remark but not May'sAs notedsupra,McElroy had foundajob elsewhere and had resigned as presidentof the Local. The vice president of the Local was late arriving at the meeting However,the secretary-treasurer was present when the meeting began30 The abovefindings arebased on White's credited testimony. May's contrary testimonyis discredited.'a There IsInsufficientevidence in the record to justify a finding that the Union knewhow the telegram would be worded or that it even knew that notification would be by tele-gram. White indicated at one point that he understood the strikers would be notified byregistered letter. MAY ALUMINUM, INC.591Personnel Manager Burgess testified that when the men came in, he asked, themif they wanted to come back to work and they said that they did. He told them thathe had not had time to determine what jobs were still available, that he wouldhave that information on Friday (April 30) and to see or call him on Friday andhe would tell them if a job was available and, if so, what shift to report to onMonday, May 3. Most of the strikers did talk to Burgess or some other companyrepresentative and were fully reinstated. According to the Company, the jobs of acomparatively small number of strikers had been filled and they were told that theywould be offered employment as new employees when jobs became available.On May 5, 2 days after most of the strikers returned to work, the Company senta second telegram to 20 strikers; i.e., most of those who had not been reinstated. Itwas signed by Personnel Manager Burgess and read:Regards reemployment with May Aluminum. Please report for work elevenp.m.May 6, 1965. If unable, contact me in person no later than three p.m.Friday,May 7, 1965 or we will assume you are not interested in employmentatMay Aluminum or elsewhere at this time.32The men who received the May 5 telegrams and reported as instructed werehired as new employees on or about May 6; i.e., they were assigned to the ship-ping department at the starting rate of $1.25 per hour and without seniority or anypreviously accumulated benefits. Others were offered employment as new employ-ees during the course of the hearing.The strikers whose reinstatementis in issueare listedinfra.H. The eventsinthecourse of the strike1.The company-union meetings during the strikeTwo company-union meetings were held in the course of the strike. At the first,on April 15, the Company was represented by President May and Attorneys Crow-ther,Willis, and Duckett. Union Representative White and Local President McElroyagain - represented the Union. The Mediation Service was representd by a Mr.Kincaid.At Kincaid's suggestion,the parties started going through the proposedcontractagainto determine which clauses had been agreed to and whichremained in dis-pute.When the checkoff clause was reached, May said that the answerwas a "flatno."White pointed out that, at an earliermeeting,May had suggesteda "trade"and had offered a checkoff if the employees paid the cost. May did not denyWhite's statement but repeated that there would be no checkoff.May stated that he had not agreed to departmental seniority and White remindedhim that he had agreed to make departmental seniority lists available to the Unionand asked if May, nonetheless, was saying that there wasno agreementon depart-mentalseniority.May answered that there had been no agreement and it was dis-covered that at least some of the hours of work section were still in dispute. May,on the other hand, understood that the Union had agreed to provisions which Whitesaid he had not agreed to.The partiesmet againon April 20. This time the Company was represented byPresident May, Attorney Crowther, and Personnel Manager Burgess. The Union wasrepresented only by White. Willis Ray was present from the Mediation Service.The parties "started in where [they] left off" on April 15 and went through therest of the Union's proposed contract. A question arose about the effective dates ifall terms were agreed upon and it appeared that there might still besome disputeabout the lines of progression in the die shop.The Company submitted a number of counterproposals. Some of them do notseem to differ materially from clauses submitted by the Union. However, othersdiffered materially. For example, the Company proposed the followingclauses:Management RightsThe Companyretainsthe righttomanagethe plant and direct the workingforce, subject only to the terms of this agreement. Unless thisagreement spe-89 Some of the telegrams directed the recipients to report to work at 3 p.m. on May 6. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDcifically restricts the right of the Company to act in a particular regard, theCompany shall be free to take such action as seems appropriate.The exclusive rights of management shall include, but not be limited to, thefollowing:The right to plan, direct, schedule and control the plant operations;to assign and schedule work to employees; to transfer temporarily orpermanently; to hire; to promote; to demote, discipline, suspend ordischarge; to establish and fix the daily and/or weekly schedule ofhours of work of the working force, including shift beginnings; tomake and enforce shop rules; to make and enforce safety rules andpractices; to carry out the management of the plant; to relieveemployees from duty because of lack of work or any other legitimatereason; to introduce new production methods, materials or facilities,or to change existing production methods, materials or facilities; andto subcontract or to terminate any or all of the production operationsof the Company's El Campo plant.Sub-contractingThe Union recognizes the right of the Company to make subcontracts forthe performance of work normally performed by employees who are membersof the bargaining unit covered by this agreement. The Union recognizes furtherthat the Company shall have the right to sub-contract such work without thenecessity of bargaining with the Union, so long as the Company's decisionismade in the exercise of its business judgment.SeniorityIf an employee is promoted to Foreman out of the bargaining unit coveredby this agreement, he shall retain his seniority in the unit indefinitely and con-tinue toaccumulate plant seniority throughout the term of his employment asForeman. If a Foreman is laid off as a supervisor, he shall have the right toclaim such job in the bargaining unit to which he may be entitled by virtue ofhis accumulated seniority.Discipline and DischargeIt is understood that one of the rights of the Company shall be to demote,discipline, suspend or discharge for just cause. When an employee is disciplinedor discharged under this section, the Union shall be given notice that suchaction has been taken. Any employee who desires to contest disciplinary actiontaken under this section must do so in writing within five (5) work days fromthe date of such discharge or disciplinary action. Any grievance filed under thisprovision shall be handled initially at Step 2 of The Grievance Procedure.New ProcessesSection 1. If, in the future, the Company places in operation materiallydifferent types of machinery, apparatus, equipment or new processes whichnecessitate the installation of new job classifications or the making of majorchanges in the present job classifications, the Company will establish wagerates for such new job classifications. It is understood that such new rates willbe in proper relationship to the wage rates of other job classifications in theplant within thirty (30) days after such new or changed types of machinery,apparatus, equipment or new processes are placed in operation. In the eventthat no new rate is established, or in the event that the Union considers thenewly established rate improper, the Union shall within thirty (30) days there-after file a complaint with the Company, and such complaint shall be processedinitially in the third step of the regular grievance procedure. When the Com-pany has permanently set a rate for a new or changed job, or when such arate has been determined by recourse to the grievance procedure, such rateshall be made effective as of the date the new or changed job wasplaced inoperation.Section 2.It isunderstood that the provisions of this article are applicableonly to the determination of rates and that thisarticle inno way limits the iMAY ALUMINUM, INC.593right of the Company to place into operation materially different types ofmachinery, apparatus,equipment or new processes.Section 3.Any experimental project operating over ninety(90) days shallbe subject to rate establishment as provided in this article.2.The State court actionOn or about April 19, the Deputy Sheriff of Wharton County,Texas, servedpapers on Union Representative White entitled-In the Matter of Perpetuating theTestimony of Orion D. White. The papers,which were issued by the clerk of theDistrict Court of Wharton,sought to require White to give a deposition and insupport of its petition the Company alleged that White, as an organizer for theUnion, was responsible for damages and losses to the Company by making illegalstatements and engaging in illegal acts which were responsible for the illegal strikeand illegal picketing being conducted by the Union.Itwas also alleged that theCompany "anticipated"thatWhite had sought to cause a secondary boycott andhad "caused to be published and circulated a false statement accusing the Companyof violating the law."In addition to the taking of White's testimony,the petition sought to require him"to produce all books, papers,documents,notes,memorandum correspondence andso forth with any and all of the Company'semployees in connection with suchactivities,strike, and picketing."There is no evidence that White's deposition was taken in fact or that he producedthe documents described above.1.The poststrike company-union meetings1.The meeting on April 27As statedsupra,the picket line was withdrawn on April 27 and at a meeting thatmorning, the Union gave the Company a letter signed by Union RepresentativeWhite in which he stated,inferalia,"I ...make this unconditional offer for eachstriking individual employee to return to work . .At this meeting,the Union was represented by White and two attorneys,Mandelland Crawford.The Company was represented by President May and AttorneyCrowther.Personnel Manager Burgess was present during part, but not all, of themeeting.A Federal mediator was also present and the meeting was longer thanusual with one or more recesses.Union Attorney Crawford and President May "got into a pretty good argument"about wages and May stated,as he had done on March 25, that he "wasn't goingto give a damn cent increase"and that he"wasn't going to a damn thing exceptwhat he had done in the past." 33 May admittedly asserted that the Company wouldgive a raise when it was"able" but when Crawford asked if May would be willingto submit that offer in writing,May replied, "Hell, no." Crawford asked severaltimes if the Company was claiming "inability to pay" and May admitted,in effect,that he replied on one occasion that it was"none of [the Union's] goddam busi-ness."As he stated as the hearing, "I thought it was." 34 May admitted that onanother occasion he said that he would not grant a wage increase but did not saywhy and at another point,May mentioned the Company's competitive position. Itwas during this meeting that Union Attorney Crawford asked what percentage of theemployees were in each pay range;i.e.,$1.25-$1.35,$1.35-$1.45, etc.The union representatives referred to the Company's counterproposals on sub-contracting(supra)and pointed out that, if agreed to,they would mean that theCompany would have the right to subcontract"the whole shebang" without noticeand bargaining and to agree to such a clause would"be the same as decertifying"the Union.The Company answered that it was not going to contract all of the workbut when White asked May to say so in writing, May refused.The discussion of subcontracting plans dealt with the work of the die and dierepair men in particular and to some extent the foundry employees and the truck-a'When asked if he had said,"We won'tpay you a damn cent,"May answered, "It'spossible I don't know I don't have my notes with me "84May claimed that he said at one meeting that he was not claiming inability to paybut could not recall at which meeting he made this statement If May had made this state-ment,I believe that he would have been able to say,at least generally,when he did s.25 7-5 51-6 7-v o f 16 O-3 9 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers; i.e., themen in the delivery department.35 May claimed that the costs inthe die and die repair shops had practically doubled, quoted some figures, and mayhave repeated his earlier remark that the die men had "sabotaged" him. Mayexplained that the plan to subcontract some of this work would reduce the numberof employees in those shops but that the shops would not be done away entirely.May testified that the number of men in the die shops had in fact been reducedby about 40 percent, partly because more dies were being purchased and the sup-plierwas furnishing a man to keep them repaired. Union Representative Whitetestified that the Union never agreed that the Company could make these changes.36May stated, sarcastically, that because of Attorney Crawford's ability to sum upthe situation, it was too bad that Crawford had not been presented at the earliermeetings.May also referred to White as a "jackass."Either at this meeting or the one on May 4, Attorneys Crowther and Mandellagreed to meet in Houston to try to work out an agreement on seniority and per-haps othermatters still in dispute.2.The meeting on May 4At the May 4 meeting, the Union was represented by White and Attorney Craw-ford and the Company by May and Attorney Crowther. Burgess was present butperhaps not during all of the meeting.At the outset of the meeting, May made the "flat statement" that the Uniondid not represent the employees, told May that he was nothing but a labor "thug"who was in El Campo to build up his own "empire" and who enjoyed living atthe local motel.37White expressed resentment at May's remarks but the latteranswered that he did not give a "damn" about White's reaction. Union AttorneyCrawford "intervened" and made it plain that the Union was the representative ofthe employees.There was considerable discussion about the Company's liability to the strikersand the Union took the position that this was a matter governed by the Act andthatitwould insistthat the strikers recover theentire amountto which they wereentitled.38Union Attorney Crawford and President May got into a heated discus-sion in which Crawford asked what century May thought he was living in and madeother "derogatory" remarks about May. The record does not disclose what theother remarks were.When the subject of wages was raised, May repeated that he was not going togive a "damn" cent, that be had promised the employees what he was going topay them, that neither this Union nor any other "damn" union was going to makea liar out of him. Later, May said, in a heated discussion with Crawford, "If Ican't raise these people like I told them I was going to, I will . . . and bark likea fox." Crawford told May to give it a try. Crawford said that the employees weregoing to make less money after they voted for union representation than beforebecause they would have to pay union dues and May stated that this had beenthe Company's "contention all the time." After a recess, May said he would increasethe third shift premium by 3 cents and that he would consider giving a checkoffon a limited basis; i.e., that the checkoff would be revocable.39a5Although there is some conflict in the testimony about whether subcontracting, forexample, was discussed at the April 27 or May 4 meeting, it is clear that the discussionstook place at one of those meetings;I e., after the strike ended.36Neither the charges nor the complaint contains allegations that the Company violatedthe Act by making the above changes ; i.e., without notice to and bargaining with theUnion.asMay testified that he pointed out at one meeting that no employee had been presentat the recent negotiating sessions and that the Union had claimed that it was democrati-cally run38May testified that the Union asserted that it was not going to give up any of its legalrights and, in effect, said it was going to snake it as "damn rough" on the Company as itcouldHe agreed that it was "possible" that the Union pointed out that the rights of thestrikerswere individual rights which the Union could not bargain away. May's answerwas that the Union had claimed earlier that the employees ceased to have individual rightswith respect to wages when they voted for union representation.When May was asked ifhe stated that be could not negotiate until be knew the Company's liability with respectto the strikers, he answered, "I don't think that's correct."39 It seems probable that both offers were repetitions of offers made previously.Seesupra. MAY ALUMINUM, INC.595The parties also discussed the fact that die-repair men Coufal, Mach, and Piep-per had returned to work as metal checkers and May said that "As of right nowthese [men] are in the Engineering Department." This department is not withinthe bargaining unit and Crawford characterized May's statement as a "unilateralact."May's position was that he had a right to move employees as he wished.Crawford insisted that such a transfer, i.e., removing employees from the unit, wasa bargainable matter. May told Crawford that as "sure as hell" he was not goingto negotiate with the Union about the removal of men, saying, "I have alreadymoved these people into the Engineering Department." 40 As May put it at thehearing, it was his belief that the Company was free to shift a man "As long aswe have no contract."According to White, the Company and Union bar-gained about the transfer if bargaining consists of a statement by the Companyof what it was going to do.The Union also mentioned the fact that the leadman in the die shop at thebeginning of the strike had been told that he would have to come back as "strictlya die repairman." In May's words, he replied that the Company had constantlymoved men out of the bargaining unit right along, such as moving them into theoffice, and made it clear that it intended to continue to do so.41The Company handed the Union some more counterproposals but after lookingthem over, White commented that they amounted to little more than a restatementof matters which had been agreed to previously.Later on, Crawford commented that May had repeatedly referred to the contractbetween the Company and the Machinists in Houston and offered to take that con-tract and change the name of theunionand the dates and agree to it. May startedlooking through the Houston contract and began pointing to things in it that heobjected to and that would have to be changed, such as the checkoff provision andthe rates of pay. Either in this connection or independently, a question was raisedconcerning the effective dates of the contract with the Companywantingone dateand the Union another.Finally, Union Attorney Crawford commented that it seemed that the only thingthe Union could do was toexercise its legal rights.3.The meeting on June 23At the Company's request, a meeting was held on June 23 with White andAttorney Crawford representing the Union and May and Attorney Crowther repre-senting the Company. Federal Mediator Ray was also present. A question had arisenabout making a payment from the Company's profit-sharing plan and the Unionagreed, in writing, that the payment could be made.May raised the question of giving the employees the promised, periodic raises.The Union would not agree to the payment of the raises and May said that theywould be paid retroactively when a contract was signed. When the Union offered todiscuss wages generally,May repeated that he was not granting a "damn penny"general increase.Other issues still in dispute, such as seniority and subcontracting,were mentioned but no new agreements were reached. The Company again offereda revocable dues checkoff and indicated that it might make further counterproposals.Union Attorney Crawford asked the Company to include an exact statement of theperiodic wage "pattern." At the close of the meeting, Federal Mediator Ray toldPresidentMay that the Union felt "at that time" that there was no need to meetagain.to I do not credit May's denial that he said that Coufal,Mach,and Piepper were in theengineering department"as of right now" and that,therefore,he did not have to bargainconcerning their terms and conditions of employment.May conceded that the men were infact assigned to the engineering department whereas they were hourly paid,unit employeesbefore the strike and quoted himself as saying that men were constantly being either movedor promoted out of unit jobs, such as to jobs in the office,and that he had never bar-gained in the past about such matters and did not feel that he "had to here."AccordingtoMay, the men were given different jobs because"some" of their jobs were filled. Thequestion,however,isnot their job titles but Respondent's announcement that their jobclassifications were no longer in the unitu At one point,May testified,"we hired a man from Dallas to take over as leaderman"and a few minutes later stated that the Company did not have a die leaderman after thestrike. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sum,at the close of the last bargaining session,tentative agreement had beenreached on most of the noneconomic clauses except the various aspects of seniority,checkoff, subcontracting, plant closure, and management rights generally. No agree-ment had been reached on any of the major money items; i.e., wages, holidays,insurance, and vacations.At the hearing, May asserted that there was "evidence enough" that the Com-pany did not have the time and money to spend dealing with a union, that negotia-tions were "very, very, very costly" in time "spent and wasted" and that he would nothave gone through the negotiations for ten thousand dollars. May claimed that theCompany changed its position on a "lot of things," that he "felt" that the Company"had given an awful lot," that it "had given until it hurt" but that he still had notfound one thing in any of the testimony where [the Union] ever gave one thing."(Cf.May's earlier statement with respect to economic matters, at least, "I wouldsay the give was very likely more or less equal between the Union's position and[the]positionwe took.") At another point, May said that the Company had"agreed to practically everything [the Union] asked us."May admitted that he had "used language" indicating his belief that the Unionwas not "overly interested in the employees," that he had used "many times" theexample of an insurance agent who is "not worried particularly" about a policy-holder's wife and children but is interested only in getting his commission. WhenUnion Attorney Crawford asked if the Union had not stated, in connection withsubcontracting, that if the Company would explain its costs, the Union would tryto help reduce them, May answered, "Oh, I think you made some kind of -a crackalong thoselines.I never considered it very seriously." He then added, "Most ofthe things you brought up I didn't consider very seriously."May also admitted that once, when he was discussing the negotiations withMcDermott, the Company's former personnel manager, he told McDermott:that it's too bad that I had never been able to sit down and talk to Mr. Whitewhere I could talk to him and go over some things that we had that [he] didnot know, that we did not care to discuss in the negotiations . . . . I felt thatif I could have sat down and talked to [White] he would know more aboutour position as individuals, not to be brought out in negotiations, that I didn'texpect it to be brought out here ... .J.The Company's statementsto employee CisnerosJohn N. Cisneros was a press operator before the strike and his base rate of paywas $1.40 an hour. He served on the picket line and was fully reinstated. Accordingto Cisneros, about 3 weeks or a month after the strike ended, i.e., sometime in May,Supervisor Lincke asked Cisneros how his "vacation" was and the latter answered"Just fine." Cisneros testified that Lincke went on to say that the employees hadmade a "big mistake" by striking, that he knew President May better than anyoneelse, that he knew that May would never sign a contract with the Union, that whenthe employees struck, they lost all of their rights and that their "chances of goingup with the company were very, very slim." 42Lincke, who had worked for the Company since 1953 and said that he was nota talker but meant what he said, denied having made most of the above statementsand said that he could not remember having made others. He testified that Cisneros"probably" started a conversation about the proposed repeal of Section 14(b) ofthe Act but claimed that he could not really recall what was said because it was"too far back." When asked on direct examination if he and Cisneros had any dis-cussion about the Union or the union contract with the Company, Lincke answered,"Itmight have been. I don't know. It's been a pretty good length of time;" i.e.,mid-May to July 13. He was then asked if he recalled anything specifically thatwas said and he replied, "It'could have." The next question was whether he remem-bered it "at this time" and his answer was, "I wouldn't know." He was asked if histestimony was that hesaid nothingabout the strike beinga "bigmistake" and heanswered, '1 would say so."Later,Lincke said that he did not know for sure how the conversation withCisneros began and did not remember everything that was said and repeated thatithadbeen too long ago. His answerswere often that he did not think he madethe statements attributed to him by Cisneros. Although Lincke is a supervisor, he42Respondent's answer admitsthat LinckeIs a supervisorwithinthe meaningof Section2(11) of the Act. MAY ALUMINUM, INC.597claimed that he had nothing to do with promotions but added, "Well, we usuallytake, I would say the Company ... takes a guy that is capable of doing the job."He asserted that he "really" did not know the Company's promotion policy, that hehad not been told about it "directly."In its brief, the Company argues that Cisneros "promoted" the conversation withLincke, that Lmcke is a "no-nonsense" foreman who was not in the habit of engag-ing in idle talk with the employees and that the date of the alleged conversation is"illogical." It is clear that there was a conversation involving labor matters and itwould not be illogical for references to be made to the employees'own union activ-ities.Moreover, by late May, negotiations had been going on for about 5 months,with no prospect that a contract would be signed, and a number of employees hadnot been reinstated at all and others had been hired as new employees which meantthat they had lost their seniority and other rights. Having considered these factstogether with Lincke's alleged inability to recall what was said, his alleged lack ofknowledge of the Company's promotion policy, the indirect nature of many of hisanswers, and his unconvincing demeanor while testifying, I do not credit his testi-mony and conclude that he made the statements attributed to him by Cisneros.Employee Richard Strelic, another striker, had 7 fewer months of seniority thanCisneros. In June 16, Strelic was made a metal checker which carried a salary of$325 per month. According to Cisneros' undisputed testimony, he had worked"around the press" longer than Strelic and he felt that he should have been giventhe job. In a conversation with Extrusion Superintendent Daniel Krenek, Cisnerosasked why he had been "skipped over" for promotion 43 Krenek told Cisneros thatthe Company felt that he did not have the ability to be ametalchecker. Cisnerosinquired how a man who had been around the press such a short time and with lessexperience could be better qualified and expressed the opinion that if he had been"skipped over," it was because he had gone on strike. Krenek reminded Cisnerosthat nobody asked him to strike, that he did so of his own free will, and if he hadwanted a job, he could have crossed the picket line, asked for a job in the die shop,and he would have got it. Krenek also observed that when the employees had to berepresented by a Union they "weren't worth -a damn," that he had made it wherehe was on his own ability. He suggested that Cisneros could see Personnel ManagerBurgess or Plant Superintendent Gibson.Krenek sent for Cisneros because it had been reported to him that Cisneros hadindicated he was going to quit by asking for his two checks on Friday.44 Kreneksaid that Cisneros could have the checks if he wanted them. Cisneros explainedthat he did not want the checks, that he was merely asking if he could have themif he wanted them.A comparison between the testimony of Cisneros and Krenek shows that thereare few material conflicts in their testimony. Krenek admitted that Cisneros toldhim that he did not want his checks but was asking if he could get them if hewanted them.45 Krenek claimed that he reminded Cisneros that Strelic had alsogoneon strike and that the fact that Cisneros had been a strikerwas immaterial.Krenek agreed that he told Cisneros that the jobs were open during the strike andwere "open" to Cisneros if he had applied. He said he could not remember whetherthe subject of crossing the picket line was mentioned but conceded that he saidthat a "fellow" has to do things for himself and he felt that he was capable of rep-resenting himself.K. The Company's letter of June 30 and the information furnished on July 1By letter dated June 30, Company Attorney Crowther notified Union Repre-sentativeWhite that in response to a request that the Company submit its positionin writing on "some" of the questions discussed during negotiations,he was advisingWhite that:(1)The Company was interested in seeing that the employees got theirperiodic increases,that it would be willing to make them retroactive,that it43Krenek's supervisory status is admitted.44When an employee quits, the Company usually holds one check until the followingweek.45 The office employee testified that Cisneros asked for his checks whereas Cisneros saidthat he asked only if he could have them if he asked for them. It seems probable that theoffice employee misunderstood Cisneros' question for Krenek conceded that Cisneros toldhim that he had not asked for his checks. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould put its practice in writing but that it could not agree to "any furtherwage increase at this time."(2)The Company's position on subcontracting and plant closure had notchanged; the Company's counterproposals on these subjects were restated.(3) The Company would agree to a revocable dues checkoff.(4)The Company wouldagreeto a "seniority provision similar to that con-tained in the former Houston contract, subject to such modifications as maybe required to fit present operations."(5)The information regarding the profit sharing plan was being preparedand would be sent the Union within the next day or so.With a covering letter dated July 1, Company Attorney Crowther sent White asummary of the profit-sharing plan and a list of employees showing dates of hireand wage rates but not classifications. The information was based on the Com-pany's last payroll before the strike Personnel Manager Burgess said that he couldnot recall giving the Union any information about the Company's insurance plan.The letter asserted the belief that the information enclosed "completes the informa-tion requested" and ended with the statement that the Company understood thattheUnion would notify the Company through the Mediation Service if it desiredfurther bargainingsessions.No information about the periodic increase "pattern"was included.L. The strikers who, allegedly, were not properly reinstated1.The General Counsel's contentionsAbout 140 employees went on strike and many, if not most, of them did picketduty.About 12 strikers returned to work before the picket line was withdrawn onApril 27. Some of the strikers were replaced during the strike and the new employ-ees were told that, as far as the Company was concerned, they were permanenthires.The General Counsel's basic contention is that the strike was caused and pro-longed by the Company's refusal to bargain, that it was therefore an unfair laborpractice strike which means that the fact that some jobs had been filled is no defense.In some cases, the General Counsel contends that the employees either failed toget the Company's telegrams or got them too late to report to the plant by thedeadline stated in the telegrams. The facts with respect to the employees whosereinstatement is in issue are set forth below.462.The strikers whose jobs had been filled and who werehired as new employeesItwas stipulated that replacements for the strikers listed below were hired duringme strike and that the men named were hired later as new employees, i.e., theywere assigned to the shipping department at $1.25 an hour and lost all benefits theymay have accumulated as of April 7, the day before the strike began. Most of theother facts set forth in this section are also based on stipulations.Frank Foisner:On April 7, Foisner was a stretcher helper and his rate of paywas $1.275 per hour. He received the April 27 telegram and was hired as a newemployee on May 8. His rate of pay was increased from $1.25 to $1.275 onMay 14.Godfrey Garza:On April 7, Garza was a stretcher helper and his rate of paywas $1.35 an hour. He received the first telegram and returned to work as a newemployee on May 7. His rate was increased from $1.25 to $1.275 on May 10.Joskie Jenkins:On April 7, Jenkins was a buffer and his rate of pay was $1.35per hour. He received the April 27 telegram, reported to the plant, was told his jobwas filled, and that he would be notified if there was an opening. He received theMay 5 telegram and returned to work as a new employee on May 10. He was ter-minated on June 16 and the Company's liability, if any, ended on that date.Donald Jones:On April 7, Jones was a finish-saw helper and his rate was $1.325per hour. He was hired as a new employee on May 10. His rate of pay wasincreased from $1.25 to $1.30 on May 31.^ The names of Sylvester Arrambide, Emmett Coufal, David Estrello, and Bernard Machwere stricken from the complaint on the motion of the General Counsel. MAY ALUMINUM, INC.599Richard Jones:On April 7, Jones was a die-shop employee and his rate of paywas $1.925. He was hired as anew employeeon May 10.His rate wasincreasedfrom $1.25 to $1.275 on May 31.C. L. Miller, Jr.:On April 7, Miller was a buffer andhis rate was$1.325 perhour. He returned to work as a new employee on May 7. He was terminated onJune17 and the Company's liability, if any, ceased on that date.Joe Nunez:On April.7, Nunez was a fabrication-generallaborer and his ratewas $1.275. He was hired as a new employee on May 6. On May 17, his rate ofpay was increased from $1.25 to $1.275.John Nunez:On April 7, Nunez was a billet-loader and his rate was $1.275 perhour. He was hired as a new employee on May 8.His rate was increased from$1.25 to $1.275 on May 10.Baldermo Vallejo:On April 7, Vallejo was a drill press operator and hisrate was$1.35 per hour. He was hired as a new employee on May 7. His ratewas increasedfrom $1.25 to $1.275 on May 10.3.The other strikers not offered reinstatementa.Dennis Edward BarosOn April 7, the day before the strike,Baroshad worked for the Company abouta year, was a stretcher operator, and his rate of pay was $1.30 per hour. He wasliving on West Fifth in El Campo. The April 27 telegram was addressed to EastWatt Street, El Campo, where he had lived earlier and it is clear that it was notdelivered to him.47 Baros had not notified the Company that he had moved; on theother hand, there is no evidence that the employees had been directed to notify theCompany about changes of address. However, Baros had notified the local postoffice that he had moved and the owner of the Watt Street address knew his newaddress.Baros readily admitted that he attended a union meeting on April 29 (after thestrike) at which Union Representative White told the men to go to the plant andask to return to work. However, Baros' 7-month old son was seriously ill, his wifeworked, and his mother had broken her leg. As a result, he was unable to go to theplant untilMay 10; i.e., about 2 weeks after the strike ended. (He had no tele-phone.) On May 10, he talked to Personnel Manager Burgess who said that Baros'job was filled but that he would let Baros know if a job became available. (Respond-ent did not claim at the hearing that Baros' job was filled between April 29, thedeadline stated in the telegram, and May 10.) Burgess also warned Baros that hehad lost his seniority and all of his accumulated benefits and that he would behired as a new employee.48 Burgess told Baros to fill out an application for employ-ment as a new hire but Baros did not do so, his explanation being that he hadfilled out an application when he was hired and saw no reason to fill out another.He did give Burgess his new address.Baros asked Burgess why he "didn't get a telegram" and Burgess said that theCompany had sent one and had not "got it back." Baros said he did not get thetelegram.Baros testified that while he was talking to Burgess, he saw quite a few men who,he thought, were being hired because "You could see they just came from .. .having a physical because they had those little cotton patches on their arms wherethey had taken their blood tests. Everyone takes a blood test and a complete physi-cal." Although Baros thought the men he saw were being hired for the first time,a number of strikers did return to work at about that time as new employees.'' Itwas stipulated that the El Campo Western Union officemanager,if called as awitness, would testify that "several trips" were made to Watt Street and that a notice wasleft there that there was a telegram for Baros at the Western Union office. There is noevidence that Western Union asked whether Baros lived at that address and, if not, whathis new address was.48Burgess testified that lie could not recall having talked to Baros and expiersed theopinion that if he had clone so, he thought lie would have recalled it However, in view ofBaros' testimony concerning what lie saw at the plant on May 10 (seesupra)and thefact that so many strikers were coming in during this period that Burgess might not havebeen able to remember each, I credit Baros' testimony 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company records show that the May 5 telegram was not sent to Baros andhe was not offered a job until the hearing when he was offered a job as a newemployee. The record indicates that the Company has job openings frequently andthat summer is the Company's busy season.b.Zeb WilliamBennettBennett was a finish-saw helper and his rate was $1.35 an hour. The April 27telegram was delivered to his home on the afternoon of April 28 and left with his8-year-old daughter. He was working elsewhere and did not get home until 10 or11 o'clock that night and left at 4 o'clock the next morning. On his way home onApril 29, he heard that the Company had sent telegrams and when he got home heasked if there had been a telegram and his wife said the child had brought her onethe day before 49This was Bennett's first notice that a telegram had been sent to him and he calledBurgess between 4 and 5 p.m. on April 29, i.e., an hour or two after the deadline,and asked if it was too late to get his job back. Burgess told Bennett that as far ashe was concerned, Bennett was too late but that he would consult the companyattorney. Bennett called about 5 p.m. and was told that the switchboard was closed.He called Burgess the next morning and explained that he had received the tele-gram "late," Burgess said that it was "too bad" because a lot of "fellows" hadreceived the telegrams late but that Bennett could come to the plant and fill out anapplication for employment as a "newhire." 50Bennett did not fill out an applica-tion.Respondent did not claim that it had hired a replacement for Bennett in the 2hours or less between the deadline and Bennett's telephone call.Bennett was not among those to whom the May 5 telegram was sent and he wasnot offered a job until the hearing at whichtimehe was offered a job as a newemployee.c.Norman BrandlOn April 7, Brandl was working in the shipping department and his rate of paywas $1.25 an hour. He joined the strike and picketed two or three times. Hereceived the April 27 telegram by mail and went to the plant on April 28 51 Person-nelManager Burgess told Brandl that his job was filled and gave him an applica-tion to fill out. Brandl did not do so. He denied that he received the May 5 tele-gram which, it was stipulated, the Western Union office manager would testify wasmailed to Brandl. The stipulation did not state whether or not the telegram wasever returned to the Company. Brandl lives with his mother and his brothers andhe asked each if a telegram had come and each answered in the negative. He doesnot live near any of the strikers and did not know that anyone had received atelegram on May 5 or 6. On May 6, Baros was working about 10 miles away fromhis home and got home at 5:30 p.m. I credit Brandl's testimony that he did notreceive the May telegram and that he did not know that strikers were being offeredjobs during this period.Brandl was not offered a job until the hearing when the Company offered tohire himas a newemployee.d.Benito DelgadoBenito Delgado, who participated in the picketing, had worked in the windowdepartment and his rate of pay was $1.30 per hour. He apparently heard that thestrikewas over and it is undisputed that he went to the plant at about 4 p.m. onApril 27. When Delgado talked to Burgess either that day or a day or so later,Burgesstold him that his job had been filled and said that he could fill out anapplication. Delgado subsequently filled out an application.Delgado did not receive the May 5 telegram personally but his mother calledhim at the ranch where he was working and he went to the plant on May 6 andturned down a job as a new hire; i.e., in the shipping department at $1.25 per hour.Burgess told Delgado that he would be assigned to the night shift to begin with.49The above facts are based on Bennett's credited testimony It was stipulated thatthe Western Union official would testify that the telegram was left with Bennett's daughter.60Burgess testified that Bennett called on April 30, not April 29 However, I think thatBennett, whose job was at stake, would remember the date on which lie called Burgess andI credit his testimony. In any event, the Company does not claim that Bennett's job hadbeen filled between 3 p in. on April 29 and about 4 p m. on April 30.51 It was stipulated that Brandl had no telephone and lived outside the Western Uniondelivery area. MAY ALUMINUM, INC.601Prior to the strike, Delgado had worked from 7 a.m. to 3 p.m., and he said thathe did not want to work nights. However, he toldBurgessthat he wanted his oldjob back.52e.Eliborio DelgadoEliborio Delgado and Benito Delgado are brothers. At the time Eliborio Delgadowas hired, he apparently lived at the Divide Street address where Benito Delgadoand his wife lived at the time the strike ended. Also living at that address wereother members of the Delgado family including the father, mother, another brother(Jesse) and the latter's wife, and a sister, Lucy Estrada. However, Eliborio Delgadowas living on Thrift Street at the time the strike ended. He did not notify the Companyabout his change of address but, as indicated above, there is no evidence that theemployees had been told to report changes of address. It was stipulated that theWestern Union official would testify that the April 27 telegram to Eliborio Delgadowas delivered to the Divide Street address about 2:45 p.m. on April 28, and wassigned for by Mrs. Jesse Delgado. It was also stipulated that he would testify thattheMay 5 telegram was delivered at the same time that the one to Benito Delgadowas delivered, i.e., about 9:30 a.m. on May 6, and was signed for by a sister, Mrs.Lucy Estrada.Eliborio Delgado worked in the window department and his rate of pay was$1.30 an hour. He received the first telegram, went to the plant a day after thestrike ended and Burgess told him that his job was filled and that he would be noti-fied if another job was available 53 Burgess told Delgado to make out an applicationbut he did not do so.Delgado testified that he received only the first telegram. He was not working theweek of May 5 but could not recall whether or not he was at the Divide Streethouse that week. He also testified that he could not recall having talked to hisbrother, Benito Delgado, about the latter's telegram on May 6 and denied know-ing that men were going back to work at that time.I credit Delgado's testimony that he did not receive, in fact, the May 5 telegram.I can believe that none of the numerous persons living at Divide Street took thetrouble to notify Eliborio Delgado that there was a telegram for him at DivideStreet, that none remembered to mention it if he came by that day or the next, andthat it got lost. A more difficult question is whether or not Delgado learned, priorto the deadline stated in the telegram (3 p.m. on May 7), that his brother, BenitoDelgado, and maybe other strikers, had received a telegram on May 6 and hadgone to see Burgess. Since there were only 291/2 hours between the time EliborioDelgado's brother, Benito Delgado, received the May 5 telegram and the deadlineand in the absence of evidence that the two brothers saw or at least talked to eachother every day or two, I conclude that the record does not warrant a conclusion,contrary to his testimony, that Eliborio Delgado must have known about his broth-er's telegram on May 6.It is clear that the strikers who received and responded to the May 5 telegramswere not offered any reinstatement but only employment as new hires. It followsthat if Delgado had received the second telegram and gone to the plant, he wouldhave been offered only a job in the shipping department at $1.25 an hour, i.e., theoffer which was made to him during the hearing.f.Ray field GardnerGardner was working in the foundry and his rate of pay was $1.25 per hour. Hereceived the April 27 telegram, went to the plant about 2:30 p.m. on April 29, and13The above facts are based in part on Delgado's testimony, much of it confused, in parton the testimony of Personnel Manager Burgess, and in part on company records. It isclear that most of the employees work "rotating" shifts ; i e , at nights for a number ofweeks and then during the day for a number of weeks. At one point, Delgado seemed tobe saying that this was not true of the employees in the window department In any event,it is undisputed that Delgado was never offered a job in that department at his formerrate of pay. Neither telegram was delivered to Delgado personally. It was stipulated thattheWestern Union official would testify that the first was read to Mrs. Benito Delgadoover the telephone and that the second one was delivered to Delgado's Divide Street addressat about 9 : 30 a in. on May 6 and was signed for by Mrs. Lucy Estrada, Benito Delgado'ssister.93Personnel Manager Burgess testified that Delgado responded to the first telegram butnot the second. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurgess told him that his job had been filled. Burgess told Gardner to call the nextday, Gardner called,and Burgess said he would notify Gardner when there was anopening.Gardner'saddress was Route 3, Box 182, Wharton, Texas, and it was stipulatedthat theWestern Union official would testify that the telegrams were mailed toGardner.54 Gardner testified that the May 5 telegram was received at his home onMay 7 but that he was not at home because he was working at Lake Jackson, about100 miles from his home. He usually came home Thursday (May 6) but did notcome home that Thursday. He got home between 6:30 and 6.45 p.m. on Friday,May 7 and was given the telegram. He called the plant immediately and was toldthat Burgess was not there.He called again on Saturday morning and Burgess wasstillabsent.Gardner said the "lady" he talked to asked if he wanted to leave hisname and telephone number and he in fact did so. She told him that she "wouldhave [Burgess]call"Gardner just as soon as he came in. Gardner called againat 4 p.m. on Saturday,was unable to talk to Burgess,and did not call again.Burgess testified that he told the persons answering the telephone to tell the mento call again and not to tell any of them that he might not get the messages ormight not be able to call.This seems a reasonable instruction but this does notprove conclusively that Burgess gave those instructions and, more importantly,Burgess was not present during the telephone conversations and therefore did notknow what Gardner and others were actually told. The switchboard operator orwhoever talked to Gardner was not called as a witness and no explanation wasgiven for Respondent's failure to call her. Gardner's testimony,therefore, is notdenied, except indirectly, and I credit it.Personnel Manager Burgess testified that Gardner responded to the first telegrambut not to the second.At the hearing, Gardner was offered a job as a new employee.g.Geronimo GonzalesGonzales' address was Star Route, Louise,Texas. He was employed as a janitorand his rate was $1.35 an hour. It was stipulated that the Western Union officialwould testify that "telephone contact was established with a Mrs. Edwin Dornakat 11:30 a.m. on April 28" and she assured Western Union that she would tellGonzales about the telegram and that a copy of the April 27 telegram was mailedto Gonzales about 11:30 a.m. on April 28. It was also stipulated that the May 5telegram was mailed to Gonzales on May 5.Gonzales went to the plant on April 28, told Burgess that he "was reporting backto [his] job" but Burgess said that his job had been filled and that there was noopening. As Gonzales was leaving,Burgess followed him and told him he couldfill out an application but that the chances of being rehired were "pretty poor"and that if he was rehired it would be as a new employee.Apparently,Gonzalesdid not fill out an application.When the May 5 telegram was delivered, Gonzales was on a trip and,as a result,did not receive it until Saturday,May 8. He went to the plant that day but Burgesswas not there and he was told that Burgess would not be there that day. Gonzalesidentified the person he talked to as "the girl working out there in the front officedown there where we have the telephone." He asked the "girl" to "please give[Burgess] a message," i.e., that he was away when the telegram was delivered andthat he did not receive it until after the date stated in the telegram. The "girl" saidshe would give Burgess the message.Gonzales went to the plant on Monday, May 10. When Burgess asked Gonzaleswhy he had not come to the plant as directed,Gonzales said that he was in oraround New Orleans. Burgess repeated that Gonzales' job was filled but did notrepeat the statement that Gonzales could make out an application.Gonzales testified that he made no arrangement for his wife to notify him if"anything" came from the Company and did not call her.In the course of the hearing, Gonzales was offered a job as a new employee 55asWharton is about 12 miles from El Campo and outside the El Campo deliver} zone.65Burgess testified that Gonzales came to the plant after the first telegram but waslate in responding to the one sent on May 5. MAY ALUMINUM, INC.603h. Jesse Lopez, Jr.Jesse Lopez, who was a picket captain during the strike, was a die head operatorand his rate of pay was $1.35 an hour. In the course of the strike he worked onenight but did not return to work the next night. He explained:I was working the picket line, and I left the picket line and went home.And I decided-the boys in the plant told me why didn't I go back to work,kept talking to me, so I decided to go back. And then when I was there, whenIwas crossing the picket line, I just didn't feel good,Imean,they were myfriends and I couldn't do that to them. But I was already there, so I workedthat night.On the night Lopez worked, his supervisor, Leroy Shelton, asked why he wasthere and Lopez explained that he "needed to work." Thatsamenight,ExtrusionSuperintendent Krenek asked Lopez how he liked his vacation and when Lopezsaid he did not know, Krenek observed, "it's not too good.I don'tbelieve it's rightthat you ought to be out there like that. You aren't going to get anywhere." Lopezreplied that it was not a matter for him to decide. Krenek assured Lopez that hecould stay on and work but said he did a "crazy thing," getting involved in thestrike.Lopez was back on the picket line the next afternoon and saw Shelton as thelatter wascomingto work. It is undisputed that Lopez told Shelton that he wouldnot be working that night. When Shelton asked why, Lopez said that he "didn'tfeel right" about working while his friends were outside. Shelton said only that itwas "up to Lopez."Lopez testified, without dispute, that the night he worked, he did the job of aman who was absent and that he was told lie would be found another job whenthe employee returned.Respondent's exhibits disclose that Lopez was not sent a copy of eithertelegramand he testified that he did not receive either one. However, on April 28 he saw acopy of the April 27 telegram sent another employee and called Personnel Man-agerBurgess andtold him that he could not come to work that day because he hadto take a friend to an eye specialist. Lopez said that he couldcome inthe nextday and Burgess replied that it would be all right.Lopez went to the plant on April 29 but Burgess told him he was "fired because[he] had gone back to work one day and . . . had not reported it." When Lopezsaid he had told Supervisor Shelton that he would not be back, Burgess said he didnot get a "note" about it. Burgess told Lopez that his job was filled, gave him anapplication, and said he would be recalled as soon as there wasan opening.56Lopez filled out the application and tried to return it to Burgess but left it with asecretary when he was told that Burgess was busy. Lopez went back to the planttwicemore but was told both times that Burgess was busy. During the hearing,Lopez was offered a job as a new employee.Respondent offered no explanation, either at the hearingor initsbrief, for itsfailure to send Lopez either telegram.i.Michael MalandrakisMalandrakis, who engaged in picketing, was a pulloutman onthe press (puller)and his rate of pay was $1.25 per hour. The April 27 telegram was read to hismother, probably the same day, over the telephone. Malandrakis was working inthe oil fields but he went to the plant on April 28. Burgess asked Malandrakis tosign a listto show that he had come in. Burgess also asked if Malandrakis wantedhis job back, Malandrakis said he didand Burgesssaid that he would have tocheck to see if Malandrakis' job was available.Burgess also told Malandrakis tocome by or call the next day and he would be told whether or not there was ajob for him.According to Malandrakis, he called the plant the next day and was told thatBurgess was not inand Malandrakis left his name, address, andtelephone numberand asked thatBurgess callhim. Having heard nothing from the Company,Malan-drakis called the plant at least once and maybe twice thereafter but was told thatw The above factsare based on Lopez' undenied testimony. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurgess "was in conference or something like that," and again left his name. Aweek and a half or 2 weeks after the strike, Malandrakis went to the plant butwas told that Burgess was busy and was asked by the receptionist if he would liketo fill out an application. As Malandrakis was filling it out, he saw Burgess andasked him the date of the strike. However, neither he nor Burgess said anythingabout a job. The first job offer to Malandrakis was made during the hearing andwas an offer to return to work as a "new hire." 57As noted above, Burgess testified that he knew that there would be many callsand told the receptionist who operates the switchboard not to take any calls butto tell the callers to keep trying until they got him. But, as also noted above, Burgessdid not know what the receptionist actually told the callers and the latter was nota witness nor did Respondent explain its failure to call her. There was nothing ineitherMalandrakis' testimony or in his demeanor which would justify a refusal tocredit testimony which, I assume, could have been but was not refuted.It is clear that Malandrakis' job was open and that he could have returned towork on May 3 if he had been notified to do so 58j.Lee Roy NorthNorth, who served as a picket captain, was a stretcher operator and his rateof pay was $1.35 an hour. He testified that he saw the April 27 telegram for thefirst time about 10:30 p.m. on April 2859 He went to the plant about 5:30 p.m.on April 29, i.e., 2 or 3 hours after the deadline, and found no one in the office.At the hearing, he explained that he had no telephone, that his wife was workingand had the car, that his mother also works, that his grandmother was away, andthat he had to stay with his five, small children. He added that he thought he wouldgo to the plant when his wife came home at noon on April 29 but that she didnot come home to lunch that day.North went to the plant the next day and told Burgess he was ready to go backto work. Burgess asked if North had come to the plant the day before and Northsaid that he "couldn't make it." (North claimed that he was not given an oppor-tunity to explain why he was unable to get to the plant by 3 p.m. on April 29.)Burgess said that North's job was filled, that he would have to make out a newapplication, and that he would have to start in the shipping department. North didnot fill out a new application and was not one of those to whom the Companysent telegrams on May 5. In the course of the hearing, he was offered a job inthe shipping department as a new employee.Although I credit North's testimony that he did not go to the plant before thedeadline because it would have meant leaving five, small children at home alone,it is clear that he assumed that it would not matter if he was a few hours or evena day late in reporting. On the other hand, I cannot find that North could havemade arrangements to get to the plant by the deadline for, even if it is assumedthat his wife could have come home at noon on April 29, it is far from clear thathe would have been able to get to the plant, see Burgess, and get the car back tohis wife in time for her to get back to her job before her lunch hour was over.Respondent does not claim that North's job was filled between the deadline andthe time he actually reported.M. Analysis and conclusions1.Theinterference,restraint,and coerciona.The threatsOn April 27, 1965, the first day of the strike, President May instructed SupervisorBoren to tell the die-shop employees that if they took their tools out, they "couldn'tcome back" and that was what Boren told several of them. May himself told severalsrRespondent's exhibit which shows the names of the strikers to whom the May 5telegram was sent does not list Malandrakis' name.58 The practice of having the strikers come in first to say whether they wanted their jobsback, before the Company determined which jobs had not been filled, meant that they hadto come or call a second time to learn whether or not to report to work and increased thepossibility of errors or that the instructions would be misunderstood.5 It was stipulated that the Western Union official would testify that the telegram wasdelivered to North's home about 11 : 40 a in. on April 28 and was signed for by his wife.North did not explain where he was or what he was doing before 10:30 p in. on April 28. MAY ALUMINUM, INC.605die-shop employees the same thing and directed his remark to Local PresidentMcElroy in particular. Later, May told some of the men outside the plant that ifthey did not report for work they were "through" and/or that they were fired.Sometime in May, i.e., a few weeks after the strike ended, Supervisor Linckeasked employee Cisneros how he liked his "vacation," told Cisneros that the employ-ees had made a "big mistake" by striking, that President May would never sign acontract with the Union, that the employees had lost their "rights" as the result ofthe strike, and that their "chances of going up with the company were very, veryslim."In the middle of June, another striker was given a job as a metal checker whichCisneros thought he should have had because of his greater seniority and experience.When Cisneros complained and claimed that he was "skipped over" because he wenton strike, Supervisor Krenek told him that the decision to strike was his own, thathe could have had the job if he had crossed the picket line and applied, that employ-ees who needed union representation "weren't worth a damn," and that he [Krenek]had got where he was on his own ability.It is well established that an employer violates Section 8(a)(1) of the Act bytelling employees that they will not be coming back, or are "through," or are "fired"if they strike and by telling employees that they have lost their rights because theyhad engaged in a strike and that their chances of "going up" with the Company are"very, very slim." It follows, therefore, and I find that the Company violatedSection 8 (a) (1) of the Act by making the foregoing statements. SeeCollins BakingCompany v. N.L.R.B.,193 F.2d 483, 486 (C.A. 5).In view of the fact that Cisneros was fully reinstated and that the employee whogot the job in June, which Cisneros thought he should have had, was also areinstated striker, I do not find that Supervisor Krenek's statements to Cisneros onthat occasion violated the Act. Some of Krenek's statements were nothing more thanarguments against union representation. Perhaps Krenek's remark that Cisneroscould have had the lob if he had crossed the picket line and his comment thatemployees who needed a Union "weren't worth a damn" could be construed asthreats of reprisals against Cisneros because he continued on strike and because hechose to be represented by a Union. However, having considered all of the circum-stances, I do not so find.b.The discontinuance of the 90-day raises in October1964The complaint alleges that the Company, "on or about December 1, 1964" dis-continued its practice of giving periodic increases because the employees had votedfor union representation.60 However, it is undisputed that the original decision todiscontinue the 90-day raises was made in late October 1964, i.e., shortly after theUnion filed its representation petition. It follows, therefore, that the decision couldnot have been motivated by the Union's victory in the Board-conducted election asthe General Counsel recognizes for he argues in his brief that the raises were dis-continued because of the union activity generally.The first question, then, is whether there is a fatal defect between the complaintand the proof because the Company's action occurred several weeks before the datealleged and the alleged motive was one type of union activity where the illegalmotive, if any, was necessarily a different type of union activity.The purpose of the complaint is to put the Respondent on notice about whataction it has taken which is alleged to have violated the Act so that it can prepareto defend its conduct by whatever means it chooses. In the instant case, the complaintadvised Respondent that the General Counsel was contending that the decision towithhold the raises violated the Act. The Company admitted that it had decided notto give any more 90-day raises "until after the election," it knew when the decisionwas made and introduced evidence designed to establish that its action was legallymotivated.61 Thus, the Company's defense was an explanation of why it discontinuedthe raises in October, not in December, and there is no reason to believe that itwould have presented different or additional evidence if the complaint had allegedthat it had made the decision in October or if it had alleged that the Company wasmotivated by the October union activity rather than by the employees' decision tobe represented by the Union. In sum, the issue actually litigated, as the RespondentaPAll references to discontinued raises are to the 90-day raises, it being undisputed thatthe Company gave all 45-day raises as they came dueai In situations such as this in which the Company makes no announcement about itsdecision, the General Counsel can only estimate the date 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecognizes in its brief, was whether the decision to discontinue the raises violatedthe Act.62 I conclude, therefore, that the variance between the complaint and proofdoes not.bar consideration of the issue of whether the Company violated the Actby deciding to withhold the raises after the petition was filed in October.63 Cf.Rocky Mountain Natural Gas Company, Inc. v. N.L.R.B.,326 F.2d, 949, 951, foot-note 3 (C.A. 10).Although the Company became aware of the union activity in August 1964, itnot only continued to give the 90-day raises but felt free to correct, during this veryperiod, the mixup upon which it now relies to justify its action. This it did by post-poning the raises for 45 days so that they would be back on schedule. (Seesupra.)Needless to say, unfair labor practice charges can be based not only on companyaction after a petition has been filed but on action taken during the period in whichtheUnion is seeking sufficient support to file a petition. However, the Companymade no effort to explain why it did not fear a charge prior to the petition but,allegedly, feared one after the petition. In fact, the Company's position was strongerin October than it was in August and September for by late October, the mixup hadbeen straightened out for about a month and the raises were again in conformitywith its policy except in two cases and the Company gave those two employees post-petition increases.More importantly, the Company failed to explain to the employees why it waswithholding the raises as it surely would have done if its reason had been the oneasserted by the Company at the hearing. Cf.N.L.R.B. v. Zelrich Company, 344F 2d 1011, 1014 (C.A. 5). In addition, the Company's acknowledged position wasthat the employees would suffer, rather than benefit, if they chose to be representedby the Union and it was in a position to prove its contention by withholding the90-day raises. And the withholding of the raises would also remind the employeesthat the Company regarded wages as a matter wholly within its control.Having considered the Company's hostility toward the Union, the fact that themixup had been straightened out at least a month before the petition was filed, andthe Company's failure to explain to the employees its alleged reason for withholdingthe raises, I find that the mixup discovered in July or early August was but a pretextput forward later to justify its action and that the raises were not withheld becausethe Company feared an unfair labor practice charge if it continued to give them.I find, instead, that the raises were withheld because the Union's petition disclosedthat it was making progress in its campaign to become the bargaining representativeof the employees and to discourage the latter from voting for union representation 64It follows, therefore, and I find that the Company violated Section 8 (a) (1) of theAct by withholding the 90-day raises on and after late October 1964. Cf.N.L.R.B.v. 'Zelrich Company, supra.In any event, the test of whether conduct violates Section 8(a)(1) of the Act isnot the Company's motive but whether the reasonable tendency of its action was tointerfere with, restrain, and coerce employees in the exercise of the rights guaran-teed them by the Act. Cf.N.L.R.B. v. Wilbur H. Ford d/b/a Ford Brothers,170F.2d 735, 138 (C.A. 6). In other words, the Company's action is judged by themanner in which it will be interpreted by the employees. Cf.Hendrix ManufacturingCompany v. N.L.R.B.,321 F.2d 100, 103-104 (C.A. 5). In the instant case, all thatthe employees knew was that the Company was hostile to the Union, that theystopped getting the raises when the petition was filed, and that the raises were not62 The first charge was filed on April 2, 1965, which means that the Company's decisionin October1964 occurred within the 6 months limitation period.63May consistentlyexplainedthat the decision was to withhold the raises "until afterthe election" lest the Company be charged with an attempt to interfere with the election.Even in itsMarch 30, 1965, letter to the employees, the Company stated that it had beenunable togive the increases"because of the Union's organizationalcampaign." It beingundisputed that the raises were not resumedafter the election, a second decision must havebeen made afterthe election, I e., after November 20 and perhaps on or about December 1when the Unionwas certified.It is also clear that the decision was not to give any 90-dayraises. Onthe otherhand, it can hardly be doubted that the Company would have startedgiving theraises againif the Union had been defeated.64 As statedsupra,inthe earlier proceeding based upon charges filed in the fall of 1964,the Boardfound that the Companyengaged insurveillance, repeatedly interrogated theemployees,threatened reprisals,and discharged an employee because of his union activityOf course,most ofthe employees who received the 45-dayraises werehired after the peti-tion and/or the electionand playedno part in the successful union campaign. MAY ALUMINUM, INC.607resumed after they voted for the Union.In view of these facts,I conclude that theemployees would believe that the raises were withheld in reprisal for their unionactivity and that, therefore,the Company's action constituted interference,restraint,and coercion within the meaning of Section 8(a)(1) of the Act. See alsoN.L.R.B.v. BuinupandSims, 379 U.S. 21, 23-24.2.The refusal to bargain in good faitha.Summary of eventsAs set forthsupra,during the Union's organizational campaign in the fall of1964, the Company engaged in surveillance, repeatedly questioned employees,threatened reprisals for union activity, and discharged one employee because of hisunion activity.Upon receipt of the Union's representation petition on or about October 26, theCompany decided to withhold the customary 90-day raises "untilafter the elec-tion." It gave the employees no reason for its action and when the election wasover and the Union was certified, the Company did not resume its practice of giv-ing such raises. Nor did it explain to the Union, when bargaining began in January1965, what its practice had been, that it was continuing to give 45-day raises, orwhy it had decided to withhold the 90-day raises.By mutual consent, the parties postponed serious discussion of the moneyclausesin the Union's proposed contract until after the noneconomic clauses had been dis-cussed. As a result, the 10 meetings which were held before March 25 were devotedprimarily to discussing such matters as seniority, checkoff, union security, subcon-tracting, and a grievance procedure. In the course of those meetings, agreementwas reached on a number of clauses which were more or less noncontroversial suchas recognition and purpose. Agreement was also reached on a number of itemswhich represented concessions by the Company. For example, the probationaryperiod was set at 30 days, instead of the current 45 days, the Company agreed tofurnish a bulletin board for the Union's use, to pay employees called for jury duty,and to pay "call-in" pay. There was also agreement on some of the subsections oftheUnion's proposal with respect to overtime pay but it is not clear whether ornot this meant increased employee benefits. Also agreed to was a grievance proce-dure which included binding arbitration.Agreement was not reached on seniority, a subject which came up in variousforms such as job bidding, or on checkoff, or on subcontracting which includedplant closure. The major money items also remained in dispute; i.e., the number ofpaid holidays, vacations, insurance, and wages. All, except wages, were discussed tosome extent before March 25, and the Company offered two vacation plans leavingitup to the Union to select the one it preferred. A number of other subjects alsoremained unsettled, in whole or in part, such as the effective dates of the contract,leaves of absence, and the number of part-time employees, but it seems clear thatthe disagreement on these subjects would not have prevented the signing of a con-tract if agreement had been reached on the many-sided question of seniority, oncheckoff, on subcontracting-plant closure, and the major money items. In addition,some clauses, such as management rights, had not been discussed because PresidentMay wanted to check them with the Company's attorney.Many of the items in dispute centered around the die shop and/or die repairshop and Union Representative White was taken into the plant to familiarize him-self with the jobs performed by the various men. The Company offered a substitutelistof job classifications in these shops which apparently was agreed to. The dieshops were also mentioned particularly in connection with subcontracting. TheCompany pointed out that its costs in those shops had been rising, quoted figures tosubstantiate its claim, and stated that it had been thinking for some time about buy-ing more dies from outside.The Company asked that the union label clause be deleted and the Union agreed.It refused to agree to tell the Union why an employee had been disciplined or dis-charged but only that action had been taken. May expressed the opinion that theUnion's committeemen were incompetent. When the truckdriver was being dis-cussed, President May threatened, to take him out of the unit if the Company wasnot left free to handpick the driver.By March 25,the parties had discussed the nonmoney items at least twice andhad discussed,to some extent, a few of the money items such as vacations andholidays.On March 25, President May wanted to know if White was ready toget into the money clauses and White said that he was,that the"cat and mouse 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDgame" should be stopped.The Company repeated its vacation offer. PersonnelManager Burgess was asked to compile cost data on insurance,theCompanyoffered a 3-cent increase in the third shift differential but stated that the numberof paid holidays would remain the same.On wages, May said that he would say"damn quick" what he would do andthat was that he was "not going to do a damn thing,"that he had told the employ-ees what he was going to pay them,and that was what he was going to pay them.May also observed that the Union had told the employees that it was going toget the Company to do something different,adding "Now,let's see you do it."White asked if May would be willing to have the jobs evaluated by an arbitratorbutMay said that he would evaluate his own jobs.At the close of the March 25 meeting,White commented that he had hopedthat a contract could be agreed to without a "fight" but that was apparently notpossible.He also proposed to call the Mediation Service and did so that afternoonThat same day, White prepared a notice calling a union meeting for April 1 totake a strike vote and asked Personnel Manager Burgess to post copies in the plant.On March 30,the Company gave approximately 90 employees their periodicincrease, the first 90-day increases given since the previous October, shortly aftertheUnion filed its representation petition.A copy of the announcement was senttoUnion RepresentativeWhite.At the April 1 meeting,the employees voted overwhelmingly to strike.On April 2, the Union filed a charge alleging that the Company had refused tobargain in good faith by granting"a unilateral wage increase"to the employees"after having refused during negotiations to grant any wage increases .On April 7, the Company notified the employees that because of the charge, itwas rescinding the increases.The Company's letter referred to the increases asthose which the employees were promised when they were hired and which theyhad "been receiving since that date."The employees were also told that "theamount paid under this increase"would be deducted from their next checks. Acopy of the letter was sent to the Union.The same day,theMediation Service advisedWhite that there was a sched-uling problem and that a company-union meeting was set for April 15. (ByApril 15, 41/2months of the Union's certification year would have passed and theparties had just begun serious negotiations on money items and had not nego-tiated at all with respect to some clauses such as management rights about whichthere is frequently serious dispute.)White notified the Company that the Unionwould probably call a strike at once if agreement could not be reached the nextday.He was told that the Company could not meet on April 8. However, theCompany did not suggest the possibility of a meeting before April 15.The strike began on the morning of April 8 and a number of the die-shopemployees were told by President May and Supervisor Boren that if they tooktheir tools out, they could not bring them back and May directed his remarkto Local President McElroy particularly.May also told a group of employees out-side the plant that they were "through"and/or "fired"if they did not report towork.White remarked to May that he had asked for a fight and he had one. Mayreplied, "You are goddamn right I did."Approximately 140 employees joined inthe strike originally but about a dozen returned to work before the strike endedon April 27.On April 9, the Union filed another charge based on the granting and latercancellation of the raises.At the company-union meeting on April 15, the parties started going throughthe Union's proposed contract a third time but no new agreements were reached.In fact, President May said flatly that there would be no checkoff although he hadindicated earlier that he might agree if the employees paid the cost or that a"trade"might be worked out. Other items were found to be in dispute althoughone or the other of the parties had understood that they had been agreed to.65asOn April 19, the Company filed an action in a State court which charged the Unionwith illegal conduct and sought tohave White'sdeposition taken and to have himproduce"all books,papeis, documents,notes. memorandum,correspondence,and soforth with anyand all of the Company's employees"in connection with the strike and the picketingOne of the allegations was that White had caused the publication and circulationof a falaestatement accusing the Company of violating the law,presumably by filing thechargeswith the Board. MAY ALUMINUM, INC.609At the second meeting during the strike, the Company handed the Union anumber of written counterproposals which would give the Company the exclusiveright to make various changes during the term of the contract, including the right:(1) to subcontract or to terminate all the production work performed by theunit employees without prior bargaining.(2) to establish the wage rates for new job classifications without prior noticeor bargaining although the Union could file a grievance within 30 days.When the parties met on April 27, the day the strike ended, the Union chargedthat to agree to the above clauses would, in effect, "decertify" the Union. TheCompany replied that it did not intend to subcontract all of the work but refusedto put its statements in writing.Union Attorney Crawford and President May got into a heated argument onwages with May repeating his statement that he wasnot going togive a "damncent increase" but was going to do only what he had done in the past. WhenCrawford asked if the Company was pleading inability to pay, May admittedlyreplied that it was none of the Union's "goddamn business" and stated at thehearing that this was his belief.Union RepresentativeWhite handed a letter which stated that White had beenauthorized by all the strikersto make anunconditional offer to return to work andthat he was making such an offer on behalf of each individual striker. TheCompany questioned White's and/or the Union's authority to make the offer andsaid that only "bona fide" request for reinstatement would be made when thestrikers came to the plant in person. May stated that he would reinstate anystriker who had not been replaced except the die repairman who had "sabotaged"the Company and any employee who was guilty of picket line violence or hadmade threats on the picket line. As notedsupra,theUnion's top officials camefrom the die shop or die-repair shop and there is no evidence of any picket linethreats or violence.The Union asked for a list of the employees just before the strike, their job clas-sifications, dates of hire, and rates of pay, in part at least to enable it to determinewhether the strikers were being reinstated to their former jobs. On July 1, i.e , morethan 2 months later and a few days before the opening of the hearing, the Com-pany sent the Union a list of employees, the dates on which they were hired, andtheir rates of paybut not their job classifications.The insurance informationrequested before the strike was never furnished.Itwas agreed on April 27 that the attorneys would meet in Houston to try toreach agreement on a seniority clause and perhaps other subjects.As set forth elsewhere, most of the strikers were reinstated and the Companyoffered to hire and/or did hire most of the others as new employees either in Mayor during the hearing.At a meeting on May 4, President May made the "flat statement" that the Uniondid not represent the employees and characterized White as a "labor thug." It mayhave been at this meeting that May referred to Union Representative White as a"jackass" and the union attorney asked May what century he thought he was liv-ing inand made other derogatory but unquoted remarks about May.The Union refused to waive the Company's liability, if any, to the strikers onthe ground that these were individual rights. May repeated his position that he wasnot goingto pay a "damn cent" more than he had promised to pay, and that no"damn" union was going to make a liar out of him. However, he repeated his offerof a 3-cent-an-hour increase in the third shift differential and also said that hewould consider a revocable checkoff provision.Itwas at this meeting that May stated that "as of right now" three of the diemen who had returned after the strike as metal checkers were transferred to theengineering department; i.e., out of the bargainingunit.The fact that the leader-man in the die shop, a nonsupervisory employee, was now an ordinary rank-and-file employee, at a lower rate of pay, wasalso discussed.In addition, the Company handed the Union some more counterproposals whichWhite said amounted to little if anything more than a restatement of clauses alreadyagreed to. The Union, in turn, made a counterproposal, i.e., that the Companyagree to the same contract that it had with the Machinists in Houston with onlythe dates and the name of the union changed. The Company, however, pointed outprovisions in that contract to which it could not agree, such as the checkoff clauseand the wage rates.257-551-67-vol. 16 0-4 0 .6X0DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe last meeting was requested by the Company and was held on June 23. TheUnion agreed that the Company could make a payment from the profit-sharingplan but would not agree to payment of the periodic raises. May said that theywould be paid when a contract was signed. May repeated that he would not give a"damn penny" general increase and the Union asked for a statement of the Com-pany's periodic pay "pattern."No new agreements were reached but the Company indicated that it might makefurther counterproposals.b.The failure to bargain in good faith in violation ofSection 8(a) (5) and (1) of the ActThe Union having been certified as the exclusive bargaining representative of theCompany's employees, the Company was required to bargain with it with an openmind and a sincere purpose to reach agreement consistent with the respectiverights of the parties.N.L.R.B. v. Herman Sausage Company, Inc.,275 F.2d 229,231 (C.A. 5). Thus, good-faith bargaining is basically a question of the employ-er's state of mind or his attitude toward the union and collective bargaining gen-erally and that state of mind or attitude is determined by examining his entirecourse of conduct, not by considering each event individually and as unrelated towhat went before or what followed after.N.L.R.B. v. Stanislaus Implement andHardware Company, Ltd.,226 F.2d 377, 381 (C.A. 9). Of course, this includeswhat the employer said and did not say, what he did and did not do, and thetiming and interrelation of the various events. Nor is good-faith bargaining neces-sarily established by the fact that the employer met with the union, discussed thelatter's proposals, and agreed to some of them. SeeN.L.R.B. v. Herman Sausage,supra,232. The employer must recognize the rights of the union in fact as well asin theory such as its right to bargain on all terms and conditions of employment,itsright to information, to explanations, to be consulted, to ask pertinent ques-tions and to have them answered, and to have all of its proposals considered ontheirmerits.Perhaps the attitude required is similar to that with which the Company would.bargain with a supplier or customer with which it would like to do business butwith which it is not obligated to buy or sell. With such a supplier or customer,the Company would not resent the need to negotiate terms and would not regardthe time spent in negotiations as wasted. The Company's counteroffers would not,in effect, require the supplier or customer to abdicate basic rights. Nor would the,Company make it clear that it had proved its point if, as the result of the nego-tiations, the customer or supplier lost both money and prestige.Although the Company sought to defeat the Union by engaging in unfair laborpractices, after the Union was certified, it met with the Union repeatedly, discussedmost of the nonmoney clauses at length, and the parties reached agreement on anumber of such items. However, when bargaining began in earnest on the moneyitems on March 25, the Company stated that it would do nothing more on wagesthan it was already doing, its only explanation being that it had "promised" theemployees when they were hired what their rates would be and that was what theywere going to be. As May put it at the hearing, "I think we went into the fact thatwe had made certain definite commitments" to the employees and the Companyfelt "obligated to" keep them.InI. I. Case Company v. N.L.R.B.,321U.S. 332, the company argued that it.could not bargain with the union with respect to wages and other terms and con-ditions of employment because it had previously entered into 1-year contracts ofhire with the employees which established their rates of pay and other terms ofemployment. However, the company offered to negotiate about matters not governedby the contracts of hire and on all matters once those contracts expired.66In considering the company's contention, the Court pointed out, 321 U.S. at337-338:Individual contracts, no matter what the circumstances that justify their exe-cution or what their terms, may not be availed of to defeat or delay the pro-cedures prescribed by the National Labor Relations Act . . . nor may they bee5It was undisputed that the contracts were not obtained by any unfair labor practiceand were valid under the circumstancesin whichthey were made. By the time the casereached the Court, the contractshad expired and a collective-bargainingcontracthad beennegotiated. Nonetheless, the Courtheld that the questionof therefusal to bargain was not,moot.321 U.S. at 334. MAY ALUMINUM, INC.611used to forestall bargaining or to limit or condition the terms of the collectiveagreement.Wherever private contracts conflict with [the Board's] func-tions, they obviously must yield or the Act would be reduced to a futility.The very purpose of providing by statute for the collective agreement isto supersede the terms of separate agreements . . . with terms which reflectthe strength and bargaining power and serve the welfare of the group.Although the Company in the instant case did not contend that itcouldnotbargain with the Union about wages because of its promises to (agreements with)the employees, it made it clear that itwouldnot bargain about wageratesbecause.they had been established when the employees were hired. Its attitude also madeitclear that nothing the Union could say could persuade the Company to makeany changes and that bargaining on the subject would be futile. As a practical mat-ter, thismeant that the Company's position on wages was basically the same asthat of the employer inCase,i.e., that the rates of pay had been settled by its"contracts" with the employees and that they were not a subject about which the-Company would bargain.67The Company also made it clear, during the negotiations and at the hearing,that its position on wages was motivated, at least in part, by a determination toprove to the employees its contention that they would be worse off if they choseto be represented by a union; i.e., that they would havelessmoney after they hadpaid their union dues.I conclude, therefore, that a preponderance of the evidence supports the alle-gation of the complaint that Respondent refused to bargain with the Union aboutwages thereby violating Section 8(a)(5) and (1) of the Act.The Company's preference for individual bargaining is further revealed by itsstatements and actions with respect to the reinstatement of the strikers. Thus,when Union RepresentativeWhite gave the Company a letter on April 27 inwhich be made an unconditional offer, on behalf of each individual striker, toreturn to work, the Company asked if White had the authority to make such anoffer on behalf of each employee individually and stated that the only "bona fide"offer would be made when the strikers reported to the plant; i.e., one by one.The Company's April 27 telegram to the strikers was consistent with that positionfor it told them:We have been told that the strike is over. Please report in person ... or wewill assume that you do not want to be reinstated.This was also the Company'spositionwhen the strikers came to the plant forBurgess testified that he asked each man if he wanted to return to work and headmitted that it was only after the men had applied individually that he determinedwhich jobs were still available.68 In short, the Company treated the Union's letteras nothing more than a notice that the strike was over and its April 27 telegramswere not offers of reinstatement but invitations to the srikers to apply, individ-ually, for reinstatement.Furthermore, all of the strikers were given less than 48 hours, and a numbersubstantiallyless timein fact, within which to apply for reinstatement and thosewho were only a few hours late were denied reinstatement even though they hadnot received the telegrams in time to apply before the deadline and even thoughthereisnoevidence that their jobs had been filled in the interim. Of course, onthe day the strike began, President May and Supervisor Boren told a number ofmen inthe die shop, including specifically Local President McElroy, that if theydid not work that day, i.e., if they went on strike, they would not be coming back.McElroy and the other top officials of the Local worked in the die shops and onthe day the strike ended, May said that he would not take back any of the dierepairmen who had "sabotaged" the Company. (As pointed out earlier, there isno evidence of any striker misconduct.)And then, on May 4, President May soughtto terminate negotiationsby statingthat the Union did not represent the employees, his only reason being that no,employee had been presentat the negotiating meetingsafter April15 69(As stated87 Indeed,this seems to be Respondent's position in its brief for it notes that the Union-did not incorporate the Company'swage practices into its proposed contract.ea As a result, the men whose jobs were still available had to call or comeby the planta second time to learn when to report to work. In contrast,the May 5 telegrams told themen exactly when to report for work.61The Union's certification year still had nearly 7 months to run. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupra,Local President McElroy had found a job in Houston and had resigned.In addition,the employees had authorized White and the Union's attorney to actin whatever manner they saw fit.)May also referred to the Union's chief spokes-man as a labor "thug"and a "jackass"and admittedly paid little attention to state-ments by its representatives.Respondent revealed in other ways its attitude toward the rights of the employ-ees and their bargaining representative generally and about wages in particular.Thus, when May was asked during negotiations if the Company was pleadinginability to pay higher wages,he admittedly replied that it was none of theUnion's "goddamn business,"a view which he also expressed at the hearing. Onanother occasion,May put his attitude into words when he admittedly told anothercompany representative that it was "too bad" that he had never been able to sitdown and talk with Union Representative White and"go over some things" thatWhite did not know and that the Company"did not care to discuss in the nego-tiations."Had that been possible,May said, he"felt" thatWhite would have known"more about our position as individuals[on matters]not to be brought out innegotiations .In addition,theCompany's actions with respect to wages were consistent withits statements.Thus, it failed to explain its periodic wage policy to the Union, or-that it was continuing to give 45-day raises,or that it had ceased to give 90-dayraises or why it had done so in October 1964 when the Union filed its represen-tation petition.Then, on March 30, 1965, without any prior discussion with ornotice to the Union,the Company gave the employees the raises it had prom-ised them individually and had been withholding since the previous October. When-theUnion filed a charge alleging that the raises constituted unilateral action, theCompany did not discuss the situation with the Union but rescinded the raises,stating that it was doing so because of the charge and claiming,untruthfully, thatthe employees had been receiving the raises since the dates on which they werehired.(Of course,theMarch 30 increases had failed to prevent an overwhelmingstrike vote on April 1.)As a practical matter, the Company also regarded as none of the Union's businessother matters directly related to the employees'relations with the Company. Thus,early in negotiations,the Company said that it would not tell the Union whyemployees were disciplined or discharged but only what action it had taken.Need-less to say,the Union would be handicapped in representing the employees in con-nection with grievances,if it had no accurate information about the reason theCompany was asserting for its action.Similarly, the Company disregarded com-pletely and without explanation the Union'srequest for information about theCompany's insurance costs, its periodic pay increase"pattern," and the job classifi-cations of each employee at the time of the strike.(The latter information wasrequested at least in part to enable the Union to determine whether the strikers werebeing reinstated to their former jobs.) Although the Company finally furnished theUnion some of the information a few days before the hearing and about 2 monthsafter it was requested,itdid not supply all of the information and its usefulness to^the Union was considerably reduced by the time it was given.The Company's counterproposals in April, while the employees were on strike,on such subjects as subcontracting,plant closure,and new processes further dis-closed its attitude toward the Union's right to be consulted and the Company'sdesire to avoid its obligation to negotiate with the Union on subjects which coulddirectly affect the job security and wages of employees.The effect of the proposalswas to seek a waiver by the Union of its well-established right to bargain on sub--contracting and the wage rates for newly created jobs. As put by White, these pro-posals amounted to a request that the Union "decertify"itself as the employees'representative in these areas.Although there was nothing illegal about the counter-proposals,the Company must have known that no self-respecting Union would be-likely to agree to them and that the proposals were likely to widen, rather than tonarrow, the areas of disagreement.As the court said inN.L.R.B. v. Reed & PrinceManufacturing Company,205 F.2d 131, 134(C.A. 1), cert. denied 346 U.S. 887,if the Board is not to be blinded by mere talk,itmust take some cognizance of thereasonableness of the company'soffers including those which it must have knownhad not the slightest chance of being accepted by a self-respecting union.See also-Vanderbilt Products,Inc. v. N.L.R.B.,297 F.2d 833,834 (C.A. 2).Furthermore,when the Union raised questions about the truckdriver,PresidentMay threatened to take him out of the unit and when it rasied questions about the-reinstatement of die-shop and/or die-repair men as metal checkers,May announcedthat as of that moment they were assigned to the engineering department which is MAY ALUMINUM, INC.613not within the unit description.Thismeant that the Union'sofficers no longerworked at unit jobs and, as foundinfra,his action was motivated,in part, by adesire to avoid bargaining with the Union concerning their poststrike status. Indeed,sinceMay was of the opinion that he could move employees unilaterally as long asthere was no contract(seesupra),he must have believed that it was in the Com-pany's interest to postpone agreement as long as possible and perhaps to avoid eversigning a collective-bargaining agreement.As noted previously,the courts have recognized that a willingness to meet andtalk with theunion and to agree to some of its proposals do not establish that itbargained with the union with an open mind, with a sincere desire to reach agree-ment on all issues and to incorporate the agreements reached into-a collective-bargaining contract.N.L.R.B.v.Herman SausageCo., supra,232;N.L.R.B. v.Reed & Prince,supra,139.In other words,an employer may fail to bargain in goodfaith eventhough hedoes so with"sophistication"and "finesse"rather than by ablunt refusal to meet and talk.Herman Sausage, supra.In the instant case, the Company's statements and actions disclosed its hostilityto theUnion and its rights as the certified bargaining representative of the employ-ees. Included,inter alia,were the Company'sactions during the organizationalperiod, its withholding of the 90-day increases when the Union filed its petition,itsposition that wage rates had been established by its promises to the employeeswhen theywere hired,itsfailure to explain its wage policy and practices to theUnion, its granting of 90-day raises in March, 1965, without prior discussion withor notice to the Union and just before a strike vote was to be taken,its cancella-tion of the raises after the first charge was filed and after the employees had votedoverwhelmingly to strike,itsrefusal to honor the Union's unconditional applica-tion for reinstatement on behalf of the strikers,itsthreats of reprisals againststrikers,itsfailure to furnish information on request,its transfer of jobs out ofthe bargaining unit when the Union raised questions, and its counterproposalson subcontracting and the wage rates for newly created jobs.In sum, having considered Respondent's entire course of conduct which beganin the early stages of the Union'sorganizational campaign and continued through-out the entire period prior to the hearing, I concludethatitdid not enter negotia-tions with a "sincere desire" to reach agreement on all issues and in a "spirit ofamity and cooperation."N.L.R.Bv.Atlanta Broadcasting Company,193F.2d641, 642 (C.A. 5). Ifind, therefore,that Respondent violated Section 8(a)(5)and (1)of the Actby failing to bargain in good faith with the Union.70In its brief,Respondent argues that it demonstrated its good faith by,inter alia,promptly reinstating most of the strikersand byhiring or offering to hire mostof the others as new employees,either in early May or at the hearing in July. Theshort answer to this contention is that only a handful of jobs had been filledduring the strike so that its liability,if it did not reinstate the strikers, uponunconditional application,would be clear even if the strike was purely an eco-nomic one.By the same token, having been unable to hire many replacements, the'Companyhad to reinstate most of the strikers or continue to operate with onlythe supervisors and a comparatively few employees just at the time its busy seasonwas about to begin.3.The Company's unilateral action on March 30 and April 7As set forthsupra,the Company described its October 1964 decision to with-hold 90-day raises as a decision not to give them until after the election lest itbe charged with seeking to interfere with the election. However, the Companydid not start giving those raises once the election was over and gave no 90-dayraises untilMarch 30, 1965. On the other hand, the Company continued to givethe 45-day raises both before and after the election and the certification of theUnion and no unfair labor practice charge was ever filed based on those raises.The Company defends the March 30 raises on the ground that the negotiations,70 In its brief, Respondent claims that the items in disagreement had been "reduced from32 to 3." However, it admits elsewhere that no agreement was reached "on the economicitems, checkoff, departmental seniority and the right to subcontract " Of course, the eco-nomic items which it counts as one point of disagreement, included not only wages butnumerous other items such as insurance, vacations, holidays, and various aspects of over-time The Company also ignores the fact that seniority came up in connection with a num-ber of subjects such as the right of foreman to "bump" unit employees and that "subcon-tracting" Included plant closure and wage rates for new jobs. (14DECISIONS OF NATIONAL LABOR RELATIONS BOARDat least with respect to this subject,had reached an impasse.In its brief,Respond-ent repeatedly rests this argument on the fact that White had asked the assistanceof the Mediation Service. But this action is wholly inconsistent with a claim thatWhite believed that further negotiations would be futile.On the contrary,White'sconduct and the fact that further meetings were held at the Union's requestdemonstrate the Union's belief that additional meetings might bring about agree-ment. And the Company knew, when it gave the increases,thatWhite was tryingto schedule another meeting. In fact,May testified that White said he felt that an"impasse had been reached,"adding, "and the Federal Mediator could help usreach an agreement,I guess."As noted previously,there is no claim that the Company suggested to theUnion, on March 25 or any other time, that there was an impasse in negotia-tions and that it would be useless to meet again,and May expressed the opinionat the hearing that the Union was "awful stupid"in calling a strike when thepartieswere negotiating,when mediation was coming up, and "I thought [wewere]making progress all along, with the exception of a couple of items." Asnotedsupra,nothing in the Company'sMarch 30 letter, either to the employeesor to the Union,indicated that it was acting because negotiations on the subjectof periodic increases had reached an impasse.Although White had used the word "impasse," he is not an attorney and evenexperienced labor lawyers frequently use the word loosely to mean that noprogress is being made. Cf.IndustrialUnion of Marine and Shipbuilding Workersv.N.L.R.B.,320 F.2d 615, 62], footnote 6 (C.A. 3), cert. denied 375 U S 984. Moreimportantly, in order to justify action by the Company, it is necessary that theimpasse was reached only after good-faith bargaining. As the court noted in theabove case,"there can be no legally cognizable impasse . . . if a cause of thedeadlock is the failure of one of the parties to bargain in good faith."Finally, full discussion, with whatever explanations are required by the particu-lar situation, is a condition precedent to impasse. As notedsupra,there is noclaim that the Company explained that it was continuing to give the 45-day raisesor told the Union the reason, asserted at the hearing, for giving the one but notthe other. And as found above, the Company did not explain its periodic increaseplan to the Union and the subject was never discussed, the only reference to itbeing a passing exchange as the parties were leaving one of the meetings.Having considered the absence of negotiations about the raises, the Company'sfailure to claim, prior to the hearing, that an impasse had been reached, White'sactions in seeking and obtaining further meetings on and after March 25, theCompany's failure to bargain in good faith generally and with respect to wagesin particular,I find that there was no "legally cognizable impasse" which justifiedthe Company'sgiving the March 30 raises.Respondent also argues that the Union acquiesed in the withholding of theraises although this argument is at least in part self-defeating for even if it isassumed that the Union did acquiesce either in fact or in law, it is clear fromRespondent's own testimony that the Union did not change its mind and agreethat the Company could give the March increases.As the facts disclose, the 90-day raises were first withheld about a monthbefore the election and about 6 weeks before the Union was certified. Duringthis period, the Union was not the representative of the employees and, therefore,could not have waived the employees'right to continue to receive the raises theywould have received but for their efforts to obtain union representationAlthough it is clear that White became aware, after the Union was certified,that the Company had given increases based on time worked, that some employeeshad received raises and others had not, and told one employee that he agreedthat the Company could not give"a raise"(emphasis supplied)until a settlementwas reached with the Union, there is no evidence that he knew the "pattern" ofthe raises,or knew the nature of those given and those withheld, or knew whythe Company was giving some and not others. Respondent argues that the Union'scharge after the March increases proves that it would have filed a charge had theCompany given the 90-day raise throughout. But the fact remains that the Uniondid not file a charge based on the 45-day raises which were never discontinued.One inference that could be drawn from this fact is that if the Company hadgiven the 90-day raises throughout, the Union would not have filed a charge.Another is that the Union did not know that the Company was giving the 45-dayraises regularly and it is, of course, undisputed that the Company never advisedtheUnion of this fact. MAY ALUMINUM, INC.6155Moreover, there is no evidence that the Company knew about the conversationbetween White and employee Lopez which means, of course, that it did not rely,even in part, upon White's statement,when it decided(well before the conversa-tion) to withhold the 90-day raises. Although the Company told Lopez that itcould not give raises until after a "settlement"had been reached with the Union,there had been no settlement in March. Indeed, the very absence of an agreement(impasse) is one of the Company's major defenses.Nor does the fact that the Union filed a charge based on the March increasesprove that it would have filed a charge in December 1964-January 1965 if theCompany had explained at that time its periodic increase policy, its reason forwithholding the 90-day raises, and indicated it would like to give them again.The approximately 90 March 30 increases came without prior notice or bargainingfor the Company did not tell the Union at the March 25 meeting that it intendedto give the raises but, on the contrary, told the Union that it would give no gen-eral increase. See also the Company's March 30 letters which do not refer tonegotiations on the subject or prior notice of its intention to reinstitute the raise.In other words, the Union's reaction to the March 30 increase was based onthe situation which existed on that date including its lack of accurate informationabout the Company's periodic increase practice, its lack of notice that raises wereabout to be given to 90 employees,itsobjections to a sudden,mass wage increaseafter the Company's statements a few days earlier, the Company remarks aboutitspromise to (agreements with)the employees individually,and the timing ofthe increases; i.e., a few days after the Union had announced a strike-vote meeting.In sum, the gravaman of the charge was that the Company had acted uni-laterally and the Company's assertion that the Union would also have objected ifthe Company had explained its practice to the Union and negotiated about it atthe outset or during the course of negotiations is both speculative and immaterial.And, as notedsupra,the Union never filed a charge based on the granting of the45-day increases which, of course, did not constitute a sudden change, in thecourse of bargaining,in the wage rates of approximately 90 employees.Needlessto say, it would scarcely improve the Company's legal position to explain theUnion's failure to file such charges on the ground that it did not know aboutthose mcreases or that they had been given regularly.Two events occurred between the granting of the increases on March 30 andthe recission of the increases on April 7. One was that the Union filed a chargeand the other was that, despite the March 30 increases, the employees voted over-whelmingly to strike. On the other hand, two things did not occur betweenMarch 30 and April 1. One was that there was no effort by the Company toexplain itsMarch 30 action to the Union or to make any effort to negotiatewith the Union about the 90-day raises. The other was that the Company didnot notify the Union that it had decided to rescind the increases, a fact whichwas known to the Company only.In short, Respondent's reply to a charge ofunilateral action was another unilateral act.The Company argues that the failure of the Union to bring up the subject ofthe raises during negotiations, although it was aware generally that some wageswere being given and others were not, constitutes acquiscence in the Company'swithholding of the raises or a waiver of its right to bargain with respect to them.However, the record falls short of establishing that the Union had complete andaccurate information with respect before and after October 1964, or that theCompany had good cause to believe that the Union had such information, orthat it was for this reason alone that the Company failed to mentionitspastpractice,itscurrent practice,and its intention to reinstitute the 90-day raises.Cf.N.L.R.B v. Brown-Dunkin Company, Inc.,287 F.2d 17, 20 (C.A. 10).Because the Act is designed to protect public rather than private rights, it is wellestablished that a union will be found to have waived the rights established by theAct only upon clear and unmistakable evidence. Cf.Timken Roller Bearing Co.v.N L.R B.,325 F.2d 746, 751 (C.A. 6), cert denied 376 U.S 971, enfg 138NLRB 15. In each of the cases cited by the Company, the employer had notifiedthe union about the proposed change and either invited its comments or offered to"discuss" or "explain" its plans.AlthoughWhiteknew generally that increases were given on the basis of timeworked and that some employees had received increases and others had not, therecord does not warrant a conclusion that he knew to which employees thepractice applied, or that the 45-day raises were being given regularly but not the90-day raises, or when or why the Company decided to continue the former and 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscontinue the latter. As notedsupra,the Union's officers worked in the die shopsand the periodic increase policyneverapplied to the employees in those shops.And May himself expressed the opinion that Local President McElroy knew littleif anything about conditions outside of his own little "bailiwick."Some of this information, but not all, could have been obtained by the Unionby questioning the employees in every department (who were employed beforethe petition) about their understanding of the Company's pre-November 1964policy, by questioning the employees in every department, after the petition, aboutwhat raises they had received and when they had received them. To compile fairlyaccurate information by this means would require the cooperation of a substantialpercentage of employees in each department and considerable record keeping. Cf.N.L.R B. v. Brown-Dunkin, supra,inwhich the court commented on the fact thatthe union's only knowledge came from the employees and was far from complete.And not even Respondent contends that the Union agreed that the company couldgive the March 30 raises and, of course, the Union had no advance knowledgethat they were about to be given or, later, that they were going to be rescinded.Finally, theMarch 30 raises and their cancellation on April 7 were events in achain which began in October 1964, a month before the election, and the entireproblem was created by the Company's decision to withhold the 90-day raiseswhen the petition was filed, which constituted an unfair labor practice whichoccurred well before the Union became the representative of the employees. Thereason for the decision was not explained either to the employees in October or tothe Union later. The March 30 raises followed the Company's failure to bargainabout wages and its flat statement that the rates would be those established by theCompany's promises to (agreements with) the employees.For the reasons set forth above, I cannot find that the Union had sufficientinformation to warrant the conclusion that it acquiesced in the Company's with-holding of the 90-day raises from late October 1964 to March 30, 1965. Mostcertainly, the Company cannot argue that it decided, in October, to withhold theraises because of anything the Union did or did not do and, in view of all thefacts, I cannot find that it continued to withhold them only or even primarilybecause of anything the Union did or did not do. In fact, in itsMarchletter tothe employees, the Company explained the withholding of the raises not on thegrounds of anything that happened or did not happen during negotiations butstated only that they had been withheld "because of the Union's organizationalcampaign"; i e., the events which occurred before the Union was certified.As in most Board cases, the conclusions reached depend upon the Respondent'sentire course of conduct and the reasonable inferences which can be drawn fromwhat it did or did not say, did or did not dowhile the events were taking place,and the context in which the various events occurred. Having considered theentire record, including the Company's attitude toward the Union and collective-bargaining generally, the fact that the raise problem was created by the Com-pany's unfair labor practice a month before the election, the Union's lack ofcomplete and accurate information about the raise practices before and/or afterthe petition was filed, the Company's failure to bargain in good faith, its failureto supply information on request, the fact that the Company did not withholdthe raises originally or thereafter because of anything the Union did or did notdo, the absence of an impasse in the bargaining generally or about the raises inparticular, the timing of the increases and their cancellation a week later, theCompany's position that wage rates had been established by its promises to(agreements with) the employees, its demonstrated preference for dealing withthe employees individually in other respects, its statement that it was none of theUnion's "goddamn business" when asked if it was pleading inability to grant ageneral wage increase, the absence of prior bargaining with or notice to the Unioneither before the increases were given or were canceled, I conclude that the grant-ing ofthe increases on March 30, after a strike vote was announced, and theircancellation on April 7, after the employees voted overwhelmingly to strike, weremotivated by the Company's hostile attitude toward the Union, its preferencefor dealing with the employees individually, its position that the wage rates hadbeen established by its promises to the employees, and a desire to undermine theUnion's position and prestige. The same facts also convince me that the Companydid not rescind the increasesin anattempt to remedy an alleged unfair laborpractice but instead seized upon the chargeas anexcuse to rescind the increaseswhich had failed to prevent the employees from voting to strike. Cf.AlbuquerquePhoenix Express,153 NLRB 430. Under these circumstances, I cannot find that MAY ALUMINUM, INC.617the Company's unilateral action in granting the increases was cured by its sub-sequent unilateral action in rescinding them or that the filing of a charge ofunilateral action justified another unilateral act by the Company. It follows, there-fore, and I find that a preponderance of the evidence on the record as a wholesupports the allegations of the complaint that Respondent refused to bargain withtheUnion, in violation of Section 8(a)(5) and (1) of the Act, by unilaterallygranting theMarch increases and by unilaterally rescinding them on April 7.4.The conclusion that the strike was an unfair labor practice strikeThere is no evidence that the Union had considered calling a strike until afterthe company-union meeting on March 25. The Union had been certified for nearly4 months and the March 25 meeting was the eleventh between the parties sincethe negotiations began in early January. The non-monetary clauses in the Union'sproposed contract had been discussed twice, some agreements had been reachedand the Company had made some counterproposals. However, little or no progresshad been made in reaching agreement on such clauses as seniority, checkoff, andsubcontracting.After almost 3 months of negotiations, important clauses such asthemanagement rights clause had not been discussed because President Maywanted to check them with his attorney. The Company had refused to agree totell the Union the reason why an employee had been disciplined or discharged and'when a question about the delivery man came up, May had threatened to takehim out of the unit.On March 25, the subject of wages was discussed for the first time and Presi-dent May stated that he would say "damn quick" that he was not going to do a^"damn" thing about wages, that he was going to pay the employees exactly whathe had promised them when they were hired. He reminded the Union that it had'made promises of its own and invited it to make good on them. When it wassuggested that the jobs be evaluated by an arbitrator, May said he would evaluatehis own jobs.Immediately after the March 25 meeting, Union Representative White preparednotices scheduling a union meeting to take a strike vote. However, the meetingwas not to be held immediately but on April 1, a week later. In the meantime,White called the Mediation Service and asked that one of its representativesschedule a company-union meeting and be present to assist the parties in reachingagreement.Copies of the strike-vote meeting notice were given to Personnel Manager Bur-gess and on March 30, 2 days before the date for the strike-vote meeting, theCompany granted approximately 90 wage increases, some amounting to 2% centsand some to 5 cents an hour.When the Union meeting was held, White described the negotiations generallyand asserted that the Company had refused "completely" to negotiate about wages,pointed out that it gave them raises, and expressed the opinion that a strike wasthe only way the Union could get the Company to negotiate in good faith. LocalPresidentMcElroy told the men that the Company had said it would evaulate itsown jobs, that it was going to pay exactly what it had promised the employeeswhen they were hired, referred to the Union's lack of information about thesepromises, and the absence of advance notice that raises were going to be given.In his opinion,McElroy said, the Company was "just more or less refusing torecognize the Union," had decided to "go round the Union" and was going todeal with the employees individually.The employees voted to strike by 88 to 2. But, again, no date was set and, infact, the strike did not begin for another week. In the intervening period, theUnion sought to arrange another company-union meeting but was told that nomeeting could be held until April 15. It also filed an unfair labor practice chargebased on the unilateral wage increase and on April 7, without prior notice to ordiscussion with the Union, the Company rescinded the increase 71 The strike beganon April 8.It has been found that the Company's March 25 statement about wages meantthat the pay rates had been established when the Company made promises to(agreements with) the employees, that the rates would be those promised andthat bargaining on wages would be futile. It has also been found that the Com-'aAt the March 25 meeting, the Union requested information concerning the cost ofinsurance but it was never given the information. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany's practice of giving periodic increases had not been explained to or discussedwith the Union and that, therefore, no "impasse" had been reached which per-mitted the Company to go ahead and give theincreases.In addition, it has beenfound that the Company made no effort to discuss the subject with the Unionafter the charge was filed but, instead, unilaterally rescinded the wage increases.Having considered the above facts, I find that the Company's refusal to bargain,particularly about wages, and the unilateralincreaseswere the major if not the onlycauses of the strike and that the strike, therefore, was caused in whole or in partby the Company's unfair labor practices. I also find that the Company's position atthe bargaining sessions after the strike began, particularly its repetition of its posi-tion on wages and its proposals on subcontracting, plant closure, and the rates fornew jobs, served to prolong the strike.The purpose of all strikes is to exert pressure upon the employer and it is wellestablished that a strike may be an unfair labor practice strike even though theunfair labor practices were not the sole cause of the strike. In short, the fact thatthe Union may have hoped also to cause the Company to grant increases as well asto cause it to bargain in good faith is immaterial.N.L.R.B. v. Birmingham Publish-ing Company,262 F.2d 2, 9-10 (C.A. 5). It may also be that even if the Companyhad bargained in good faith about wages, a strike would have been called eventuallyif the Union had been unable to persuade the Company to grant a wage increase.However, the Company's actions made it impossible for it or anyone else to saywhat would have happened had there been good-faith bargaining.5.The Company's failure to furnish information, on request, and its unilateraltransfer of jobs out of the unit, both in violation of Section 8(a)(5) and (1) ofthe ActAs set forthsupra,the day the strike ended the Union requested the Company tofurnish it with a list of all of the strikers, their rates of pay, dates of hire, and job clas-sifications, at least one reason for its request being that the Union wanted to beable to determine whether the strikers were being returned to their former jobs. Itisundisputed that the Company never gave the Union the information about the jobclassifications and that it gave the other information only a few days before thehearing opened and more than 2 months after the Union requested it. It is wellestablished that the union is entitled, upon request, to information concerning theemployees' status and benefits and that an employer's failureto furnish such infor-mation,upon request, violates Section 8(a) (5) and (1) of the Act. I find, there-fore, that Respondent violated Section 8(a)(5) and (1) of the Act by failing tofurnish the Union, on request, the job classifications of the strikers and by failing tofurnish the other requested information for more than 2 months.InternationalWoodworkers of America, Local Unions 6-7 and6-122v.N.L.R.B,263 F 2d 483,484-485 (C.A.D.C.);N.L.R.B. v. Item Company,220 F.2d 956, 958 (C.A. 5).On May 4, a question came up about the die-shop employees who had returnedto work as metal checkers and President May said that "As of right now," the metalcheckers were in the engineering department; i.e., a department which is not withinthe bargaining unit. May's answer was that he had a right to move employees as hewished and that he had always moved them from one job to another and promotedthem to nonunit jobs, such as to jobs in the office, and that he did not think he hadto bargain about transferring the metal checkers to the engineering department. (Atthe hearing,May expressed the opinion that he could take suchaction as long asthere was no collective-bargaining contract.)May was failing to distinguish between the routine assignment of employees todifferent jobswithin the unitand the promotion of individual employees to the officewhich meant that they were no longer in the unitas individualsbut did not meanthat their former jobs were no longer in the unit. In the case of the metal checkers,May was transferring thejobsout of the unit, thereby reducing the amount of unitwork and the effect of his announcement did not differ, in principle, from a suddenannouncement that unit work would be subcontractedMoreover, having consideredthe context in which May made the statement and the Company's entire course ofconduct, I find that May's purpose was to avoid having to bargain with the Unionabout the reinstatement of the die shop employees and to remove the union officers,who worked in the die shops, out of the unit. See, for example, May's charge thatthe die men had "sabotaged" him, i e, by striking.For the foregoing reasons, I find that the Company violated Section 8(a) (5) and,(1) of the Act by announcing that it was transferring the jobs of metal checkers out MAY ALUMINUM, INC.619of the unit.Cf.N.L.R.B. v. American Mfg. Co. of Texas,351 F.2d 74, 79(C.A. 5);Town & Country Manufacturing Company,136NLRB1022, enfd.316 F 2d 846(C.A.5); N.L.R.B. v. Brown-Dunkin Company, Inc.,287 F.2d 17, 20(C.A. 10).6.The conclusions with respect to the strikers who were not reinstatedIt is undisputed that a few days after the strike ended, strikers Frank Foisner,Godfrey Garza, Joskie Jenkins, Donald Jones, Richard Jones, C. L. Miller, Jr., JoeNunez, John Nunez, and Baldermo Vallejo were hired as new employees becausetheir jobs had been filled during the strike. Because the strike was caused and pro-longed, in whole or in part, by Respondent's unfair labor practices, the Companywas required to reinstate all strikers, upon the Union's unconditional application,even if it had to discharge replacements hired during the strike.N.L.R.B. v. E. L.Dell, t/a Waycross Machine Shop,283 F.2d 733, 741 (C.A. 5). It follows, therefore,and I find that Respondent has never offered to reinstate these strikers to their pre-strike jobs, at their prestrike rates of pay and with all of their accumulated benefits,and that it is under an obligation to do so.As set forth below, most of the other strikers who were denied reinstatement werealso denied it because their jobs had been filled and, at most, were offered jobs asnew employees,i.e., inthe shipping department at the beginning rate of $1.25 anhour without any seniority or other benefits they may have acquired before thestrike. In some cases, the strikers were denied reinstatement because they failed toreport by the deadlines set forth in the telegrams which failure was caused either bythe fact that they did not receive the telegrams or did not receive them promptly.One striker was unable to go to the plant due to illness in the family. Each strikerwho had received no job offer prior to the hearing, did so at the hearing but theoffers made at that time were offers to hire them as new employees.The Company's obligations to the other strikers not offered full reinstatement areset forth below.Dennis Edward Barosdid not receive the April 27 telegram but the Union toldhim, after the 3 p.m. April 29 deadline, to go to the plant and ask to return to work.Baros' baby was seriously ill and he could not go until May 10 at which time hewas told that his job was filled. (He had no telephone.) He was told that he wouldbe notified if a job became available but he was not on the list of strikers to whomthe May 5 telegram was sent and received no job offer until the hearing. The May 5telegrams offered the strikers jobs as new employees.Respondent did not claim at any time that Baros' job was filled between April 29and May 10. Of course, the fact that Baros' job was filled during the strike did notjustify the Company's failure to reinstate him.On May 10, Baros told Personnel Manager Burgess that he had not received theApril 27 telegram and by going to the plant put the Company on notice that hewanted to return to work. Baros was entitled to reinstatement on the earliest pos-sible date thereafter. JayCompany, Inc.,103 NLRB 1645, 1647Although Baros and some of the other strikers failed to fill out applications foremployment as new hires, unfair labor practice strikers are under no obligation tofill out such applications as a condition for reinstatement.N.L.R.B. v. Ozark DamConstructors,203 F.2d 139, 147 (C.A. 8);California Cotton Cooperative Associa-tion,Ltd.,110 NLRB 1494, 1500-01.Zeb William Bennettdid not receive the April 27 telegram until the afternoon ofApril 29 when he got home from work. (Western Union delivered it the day beforeto Bennett's 8-year-old daughter and no one mentioned it until Bennett asked abouta telegram, having heard that others had received telegrams.) He called Burgessbetween 4 and 5 p.m. on April 29, i.e., an hour or two after the deadline, andBurgess told Bennett that he was "too late" and repeated his statement the nextmorning. Although there is no claim that the Company had hired a replacement forBennett in the 2 hours or less between the deadline and Bennett's call, the Companydid not send him the May 5 telegram and he received no job offer until the hearingwhen he was offered employment as a new employee.In the absence of a claim that Bennett had been replaced in the less than 2 hoursbetween the deadline and his call to Burgess, the Company's refusal to reinstate himcasts doubt upon its claim that it acted reasonably and in good faith in setting adeadline which allowed a number of the strikers 30 or even fewer hours in factwithin which to "apply" for reinstatement, i.e., between the morning of April 28 or 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDlater,when a number of the telegrams were delivered,and the deadline 72 Both thereasonableness and good faith of the Company's treatment of the strikers is also,negated by its complete lack of interest in the reasons why the strikers were `late"as, for example,their failure to get the telegrams through no fault of their own. Asfar as Respondent was concerned,itwas enough that they were"late" if only by afew hours although their jobs had not been filled in the intervening period.As in the instant case,telegrams and mail are not always delivered promptly orat all, the addressees may be away from home because they are looking for or havefound work elsewhere.They may not know where they will be or may not havemade arrangements for their families to notify them that a telegram has beenreceived particularly if, as one striker put it here,they have no reason to expect aprompt job offer from the Company. In addition,their families may not have themoney to pay for a long distance call and/or the strikers may not have the moneyto pay for a long distance call to the Company.On the other hand,if they stay athome waiting for word from the Company,they may be accused of willful idleness.Having considered the absence of a claim that Bennett's job was filled between 3and 5 p.m. on April 29, the fact that Bennett called promptly upon learning aboutthe April 27 telegram thereby putting the Company on notice that he wanted hisjob back, and Respondent's position that the strikers were disqualified if they missedthe deadline by even a few hours,without regard to the reason, I conclude thatBennett was not afforded a reasonable period within which to "apply" for reinstate-ment and that he was entitled to reinstatement at whatever time he would havereturned to work had he called Burgess before the deadline.Western Union,the agent selected by Respondent,must have known that a tele-gram delivered to an 8-year-old child might not be delivered to her father promptlyor perhaps not at all. But Respondent's attitude toward Bennett's late applicationshifted the penalty for the late receipt of the telegram to Bennett in a situation inwhich he was in no way at fault and in which his statutory rights and the Com-pany's obligation to offer him reinstatement were involved.Norman Brandlreceived the April 27 telegram,went to the plant before thedeadline and was told his job was filled.The May 5 telegram,offering him a jobas a new employee,was mailed to him but he did not receive it and he did notlearn that other strikers had received telegrams.As an unfair labor practice striker, Brandl was entitled to reinstatement even ifhis job had been filled anditwas Respondent's failure to reinstate Brandl on orabout April 29, on the ground that his job was filled, that necessitated the sendingof the May 5 telegram.In other words,to allow the Company to rely successfullyupon Brandl's failure to come to the plant because he did not receive the May 5telegram,would mean that it would profit by its own failure to meet its obligationon April 28 and, instead,would permit the Company to shift the resulting lossesto the employee whose rights it had violated by failing to reinstate him within areasonable time after he went to the plant on April 28.Moreover,even if Brandl had received the May 5 telegram,he would not havebeen offered full reinstatement,i.e., to his prestrike job at his old rate and with allaccumulated rights, but only a job as a new hire. To require a striker to accept less.than full reinstatement or lose his right to reinstatement and backpay would encour-age employers to offer strikers less than full reinstatement in the hope that theywould decline the offers and thereby terminate or, at least, reduce the employer'sliability.Such a result, of course, would mean that an employer would profit byfailing tomeet its statutory obligation to offer full reinstatement to unfair laborpractice strikers.In addition,if strikers were required to accept less than full rein-statement,all employees would be put on notice that the company might penalizethem in the future,barring litigation,if they exercised their rights under the Act,including the right to engage in an unfair labor practice strike.Having failed to offer Brandl reinstatement when he went to the plant onApril 28, I conclude that the Company'sobligation to reinstate him continues untila full offer of reinstatement is made.Benito Delgadowent to the plant before the April 29 deadline and was told his,job was filled. He heard about the May 5 telegram,again went to the plant beforethe deadline and turned down a job as a new employee. As indicated previously,the Company was required to offer Delgado full reinstatement when he first wentTi Respondent must have known that a number of strikers did not have telephones, thatothers lived outside of the delivery area and that their telegrams would have to be mailedto them, MAY ALUMINUM, INC.621to the plant,even though his job had been filled and to permit the Company toavoid all further liability or to reduce its liability by offering less than full rein-statement would encourage employers to make such offers in the hope that theywould be turned down. As a matter of fact, offers of less than full reinstatementare in themselves violations of Section 8(a)(3) of the Act.California Cotton Coop-erative Association,Ltd,110 NLRB 1494, 1500. See alsoN.L R.B. v. Armour &Co., 154 F.2d 570, 577(C.A. 10).Accordingly,I conclude that Respondent isrequired to offer Delgado full reinstatement.EliborioDelgadoreceived the April 27 telegram,went to the plant before thedeadline, and was told his job was filled.He did not receive the May 5 telegramand did not know others had received them. This is another case in which the situ-ation was created by the Company's failure to reinstate Delgado when he respondedto the April 27 telegram.If it had done so, a second telegram would have beenunnecessary.And, again,even if the May 5 telegram had been received,itofferedDelgado less than full reinstatement; i.e., employment as a new employee.In short,Respondent has never offered Delgado full reinstatement and is obligated to do so.Rayfield Gardnerreceived the April 27 telegram, went to the plant before thedeadline, and was told that his job had been filled.Although the May 5 telegramwas delivered to his home,he was working 100 miles away and did not get it untilafter the deadline. As a result, he was unable to "apply" on time and, from theexperience of Bennett,supra,itwould have been futile for him to "apply" afterthe deadline.He did call the plant twice,was told Burgess was not there,to leavehisname and address, and that Burgess would call him.Burgess did not callGardner.Again,itwas only because Respondent failed to reinstate Gardner when liewent to the plant in response to the first telegram,that a second telegram wasnecessary.Moreover,the May 5 telegram would have offered him employment onlyas a new employee.Gardner is entitled to an offer of full reinstatement,an offer which admittedlyhas never been made.Geronimo Gonzaleswas also told on April 28 that his job was filled andthesecond telegramwasnecessitated only by the fact that he was not promptly rein-stated when he went to the plant originally.Likewise,the second telegram was.only an offer of a job as a new employee so that even if he had not been out oftown and had reported by the deadline stated therein, he would still not have beenoffered full reinstatement.It follows, therefore,as in the other cases, that Gonzaleshas never been offered full reinstatement and is entitled to such an offer.Jesse Lopez,Jr.,is the striker who was persuaded by the "boys"in the plant toreturn to work and did so for 1 night. He "just didn'tfeel good"about workingwhile his friends were striking but decided to stay once he was there. He wasassigned to the job of an absent employee and was told that another job wouldbe found for him when that employee returned.As Lopez' foreman was coming towork the next afternoon,Lopez was on the picket line and it is undisputed thathe told the foreman that he would not be working that night.Although the Company did not send Lopez either telegram,he saw a copy ofthe first one and went to the plant before the deadline.He was told by PersonnelManager Burgess that he was "fired,"apparently because he had worked 1 nightand had not reported that he would not be back again.Lopez replied that he hadtold the foreman but Burgess said he had received no report.Burgess also saidthat Lopez' job had been filled but gave him an application and told him that hewould be recalled when there was an opening. Lopez filled out the application andreturned it to a secretary after being told that Burgess was busy.Respondent offered no explanation,either at the hearing or in its brief, for itsfailure to recall Lopez.Of course,the fact that his job was filled, as he was toldby Burgess,is immaterial,the strike having been an unfair labor practice strike. If,as Burgess also asserted,Lopez was "fired"for not having told his supervisor thathe would not report for work, after having worked one night during'the strike, itisundisputed that Lopez did tell his foreman.-Lopez' return to work for 1 night during the strike clearly was not for the pur-pose of harrassing the Company and, equally clearly, he was not attempting to sethis own work schedule, as opposed to the one established by the Company. As heput it, he needed to work, he was talked into returning for I night but he did notfeel "right"about doing so and rejoined the strike.If Respondent's position eventu-ally is that Lopez was"fired" for resuming his status as an unfair labor practicestriker,it is without merit. Cf.N.L.R B. v. West Coast Casket Co.,205 F:2d 902,908 (C.A. 9). 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn sum, Lopez was an untair labor practice striker who was entitled to reinstate-ment, upon unconditional application, even if his job had been filled and his returnto work for I night did not justify the Company's failure to offer him a job whenhe went to the plant before the first deadline. Respondent's obligation to offer Lopezreinstatement continues until such an offer is made.Michael Malandrakisreceived the first telegram, reported before the deadline andwas told to call the next day because Burgess had not yet determined whetherMalandrakis' job was open. His job was available but when he called the next day,he was told that Burgess was out. However, he left his name and address and wastold that Burgess would call him. He called a second time a day or two later but wastold again that Burgess was not available and again left his name. About 11/z or 2weeks after the strike, he went to the plant and was told again that Burgess couldnot see him. Malandrakis was given an application to fill out and as he was doingso, he spoke to Burgess but the latter said nothing about reinstating Malandrakis.As notedsupra,the Company treated the Union's unconditional application forreinstatement as nothing more than a notice that the strike was over, required thestrikers to apply individually and made no effort to determine whether a striker'sjob was available until he had told the Company, in person, that he wanted toreturn to work. But for Respondent's attitude, Malandrakis would have been told,when he came to the plant before the April 29 deadline, when to report to workand it would not have been necessary for him to call or come in a second time.Malandrakis was working in the oil fields and the requirement that he come tothe plant twice and keep coming or calling until he reached Burgess (as claimed byBurgess) worked some hardship on him. Moreover, it is undenied that when hecalled the plant, he was told in fact to leave his name and address and that Burgesswould call him. Finally, he was not reinstated when he both talked to Burgess andfilled out his application 2 weeks or less after the strike ended.On the basis of the above facts, including the requirement that he apply in per-son, which was the reason why a second call was necessary, the Company's placingof the burden on Malandrakis, after one call, to keep calling to find out whether hewould be reinstated, his instructions to leave his name and Burgess would call him,the Company's failure to reinstate Malandrakis even when he talked to Burgess andfilled out an application, I conclude that the Company did not fulfill its obligation to.offerMalandrakis reinstatement after an application both by the Union and byMalandrakis in person. Its obligation continues until an offer is in fact made.Lee Roy Northlearned about the first telegram about 10:30 p.m. on April 28.Because there was no one else to stay with his five, small children on April 29, hedid not get to the plant before the deadline. When he got there a few hours late,Burgess had gone and he returned the next day and explained to Burgess that hecould not get to the plant the day before. Burgess told North that his job was filled.However, there is no claim that North's job had been filled between the deadlineand his conversation with Burgess on April 30. He was offered no job until thehearing when the Company offered to hire him as a new employee.Again, it is clear that North would not have been offered full reinstatement ifhe had been able to go to the plant before the deadline. It follows, therefore,that his inability to report before the deadline was not the reason for the Com-pany's failure to fully reinstate him. North has never been offered full reinstate-ment and the Company's obligation continues until such an offer is made 73In sum not a single striker turned down a firm offer of reinstatement and theCompany was prepared to offer only one of the strikers named in the complaintfull reinstatement. In most cases, the strikers made timely applications, even underRespondent's own standards, but were denied reinstatement on the ground thattheir jobs were filled thereby creating the necessity for the second telegram.Moreover, except in the case of Malandrakis, the strikers would have been offered'only jobs as new employees which offers constituted a violation of Section 8(a)(3)and (1) of the Act.California Cotton Cooperative Association Ltd.,110 NLRB1094, 1500-0174A similar problem was discussed by the court inN.L.R.B. v. Armour & Co.,154 F.2d 570, 577 (C.A. 10), in which the employer offered employees lower73As notedsupra,the names of four strikers were stricken from the complaint at thehearing. Strikers Joskie Jenkins and C L Miller, Jr., were discharged in June and theCompany's liability in their cases ended at that time.74 In its brief, Respondent does not discuss the situation of each individual striker butarguesonlythatthe strike was an economicstrike and that it acted reasonably. MAY ALUMINUM, INC.623paying jobs because of their continued interest in the union. Some of them refusedthe offers and the court agreed with the Board that they had been discriminatorilydischarged. The court also went on to say:The [Board's] order directed Armour to make [the employees] whole bypayment to each of them a sum of money equal to that which he or shewould have normally earned [between the dates on which they refused thelesser jobs and] the date of the offer of reinstatement, less [their] net earn-ings during such period. Counsel for Armour contend that credit should beallowed for earnings such employees would have earned at the jobs offered tothem by Armour . . . But [the] employees were not required to submit tothe discrimination as the price for Union affiliation. They were in effect dis-charged from the jobs they were entitled to hold. Under the circumstances,their refusal to accept the discriminatory jobs was not willful.While theyshould be charged with earnings actually received and with earnings notreceived because of the unjustifiable refusal to take desirable new employ-ment, they should not, in our opinion, be charged with the earnings theywould have received at the discriminatory jobs proffered them.As pointed out above, any other holding would encourage employers to offeremployees who had exercised their statutory rights less desirable jobs in the hopethat they would turn them down, as they did atArmour.Such a result woulddefeat, rather than effectuate, the policies of the Act and would allow an employerto profit from his own failure to meet his statutory obligation to offer full rein-statement to unfair labor practice strikers upon an unconditional application bythe union or even in person.In addition, the time allowed in which to apply was so short that it was almostcertain thatanydelay in the delivery or receipt of the telegrams would meanthat the strikers would be unable to make a timely (and legally unnecessaryapplication) in person.Moreover, the Company enforced the deadlines strictlywithout regard to the employees' reasons for not making the deadlines eventhough there is no evidence that it had hired replacements in the period betweenthe deadlines and the appearance of the strikers at the plant.75 And the May 5telegrams, even if received, did not offer reinstatement but only jobs as newemployees.As a defense to its failure to reinstate the strikers after the Union's uncondi-tional application, the Company argues that Union Representative White was notauthorized to make an unconditional application on their behalf because the meet-ing at which he was authorized to act was not conducted in accordance with theUnion's constitution and bylaws. This contention, even if factually correct, isclearlywithout merit for the manner in which the Union conducts its internalaffairs is no concern of the Company. Cf.M & M Oldsmobile, Inc.,156 NLRB 903.Moreover,White had been the chief spokesman for the certified bargainingrepresentative in the negotiations which had been in progress for months. In addi-tion, following his unconditional application, virtually all of the strikers in factwent to the plant immediately, many of them even before the Company's April 27'telegrams were delivered. These facts provided Respondent with ample evidencethatWhite was speaking for the employees. In any event, when Respondent ques-tionedWhite's authority, it had no knowledge about the manner in which the meet-ing was conducted and had not the slightest basis for a good-faith doubt that hewas authorized to make the application.Thereafter, the Company issued its April 27 invitations to the strikers to applyfor reinstatement in person and in every case the strikers named above in fact didso,most of them immediately and the remaining few as quickly as the circum-stances permitted.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of theAct.2.The Union is a labor organization within the meaning of the Act.3.On and after December 1, 1964, the Union was the certified bargainingrepresentative of Respondent's employees in an appropriate bargaining unit.76It is clear that all or most of the strikers who reported before the April 29 deadlinewere reinstated on Monday, May 3, which means that those who reported after the dead-line would not have been reinstated until Monday anyway. In other words, the fact thatthey were a few hours or even a day late in reporting in no way inconvenienced theCompany. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By discontinuing the 90-day raises after the Union filed its petition in Octo-ber 1964, by telling employees that they would be "through"or fired if they went,on strike,and by telling a striker that the strikers had lost their rights and thattheir prospects of promotion were slim, Respondent engaged in conduct whichinterfered with, restrained,and coerced the employees in the exercise of the rightsguaranteed them by the Act in violation of Section 8 (a) (1) of the Act.5.Byrefusing to bargain about wages,by failing to bargain in good faith withthe Union,by unilaterally granting wage increases on March 30, and by unilater-ally rescinding them on April 7, Respondent violated Section 8(a)(5) and (1)of the Act.6.The strike was caused and prolonged,in whole or in part, by the Company'sunfair labor practices and was, therefore,an unfair labor practice strike.7.By failing to furnish the Union with information upon request and by trans-ferring a job classification out of the bargaining unit, without prior notice andbargaining and in order to avoid bargaining and because the employees were theofficers of the Union,Respondent also violated Section 8(a) (5) and(1) of the Act.8By failing to reinstate certain unfair labor practice strikers,after an uncon-ditional application by the Union and even after an unconditional application bythe strikers individually,Respondent violated Section 8(a)(3) and(1)of Act.9.Respondent engaged in no unfair labor practices other than those summarizedin paragraphs 4, 5, 7, and 8, aboveTHE REMEDYHaving found that Respondent engaged in various unfair labor practices, theRecommended Order will direct Respondent to cease and desist therefrom and totake the affirmative action normally ordered in such cases.However, it appearingfrom Respondent'sbrief that a collective-bargaining agreement was subsequentlysigned, some provisions normally included have been omitted.Because Respondent withheld 90-day increases from its employees because theysought to be represented by a union,the order will direct it to make whole, withinterest,any and all employees who failed to receive the 90-day raises they wouldhave received but for their union activity,i.e., in the period between the date onwhich the last such increase was granted and the date on which the practice wasresumed.However no liability exists after the effective date of the collective-bargaining contract.N L.R.B. v. Zelrich,344 F.2d 1011(C.A. 5).Because Respondent has demonstrated its unwillingness either to furnish at all orto furnish within a reasonable time information requested by the Union concerningthe employees'job classifications and other information concerning the employees'status and benefits, the order will direct Respondent to furnish such information onrequest.Because Respondent'sconduct in granting wage increases on March 30, inrescinding them on April 7, and by transferring lob classifications out of the unitconstituted unilateral action, the order will direct Respondent not to act unilater-ally except to the extent,if any, permitted by a current collective-bargaining agree-ment.Needless to say, this provision will not apply during any period in whichthere is no statutory bargaining representative.Having violated the Act by transferring the jobs of metal checkers out of theunit,the order will direct Respondent to return those jobs to the unit and if itstillwishes to transfer them out of the unit, to so notify the Union and bargainwith it, on request.Because of Respondent's failure to bargain in good faith,itsunilateral action,its threats of reprisals because of union activity,itsdiscriminatory failure to rein-state certain strikers after an unconditional application,which goes to the veryheart of the Act, it is reasonable to conclude,as I do, that Respondent may denyitsemployees their statutory rights in these and other ways in the future, in theabsence of a broad order.The Recommended Order, therefore,will direct Respond-ent not to discriminate against its employees in any manner or in any mannerdeny them their statutory rights.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532,536 (C.A. 4).Because the Company refused and failed to reinstate certain unfair labor prac-tice strikers upon the unconditional application of their bargaining representativeand even after they applied individually,itwill be ordered to offer them imme-diate and full reinstatement to their former or substantially equivalent jobs withall seniority and other benefits they enjoyed before the strike and would haveaccumulated between the dates on which they were denied reinstatement and the MAY ALUMINUM, INC.625dates on which they were offered full reinstatement. The order means, of course,that Respondent is required to reinstate the strikers even though in order to do so,itwill have to discharge replacements hired during the strike or transfer them toother jobs.The order will also direct Respondent to make whole the strikers not fully rein-stated and/or not offered reinstatement for any losses they may have suffered as aresult of the Company's failure to reinstate them within a reasonable period aftertheUnion's unconditional application for reinstatement on April 27, 1965. Anybackpay due will be determined in accordance with the formulas set forth in F. W.Woohvoi th Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Although the strikers were not required to accept discriminatory "reinstatement,"some of them chose to doso inearlyMay and others apparently did so during thehearing. In these cases, Respondent's liability for backpay after the discriminatory"reinstatement" will be the difference between their actual earnings and benefitsand those they would have received but for the Company's failure to reinstate themfully.The periods during which Respondent is liable for backpay to the strikers whoeither have never been offered full reinstatement and/or refused offers of less thanfull reinstatement are as follows:Dennis Edward Baros made it known to the Company on May 10, 1965, that hewanted to return to work and the Company's liability will begin on that date andwill continue until he is offered full reinstatement.Jay Company, Inc.,103 NLRB1645, 1647: If he accepted the discriminatory job offer made during the hearing,theCompany's liability thereafter will be the difference between his actual earn-ings and benefits and those he would have received if he had been reinstated fully.Zeb William Bennett went to the plant on April 29 and 30 thereby notifying theCompany that he wanted to return to work. There being no evidence that his jobhad been filled between the April 29 deadline and the time he reported, the Com-pany's liability continues until he is offered full reinstatement. If he accepted thediscriminatory offer made at the hearing, Respondent's liability thereafter will bedetermined on the same basis as provided in the case of Baros.Norman Brandl went to the plant before the first deadline and was denied rein-statement on the ground that his job was filled thus creating the necessity for thesecond telegram which he did not receive. His only job offer from the Companywas the one made at the hearing. The Company's liability continues until it offershim full reinstatement; however, if he accepted the discriminatory offer, the for-mula for computing liability thereafter will be the sameas inthe other cases.Benito Delgado notified the Company, in person, on or before April 29, that hewanted his job back, was offered discriminatory "reinstatement" on the ground thathis job` had been filled. Accordingly, the Company's liability continues until an offerof full reinstatement has been made subject to the reduction allowed in the othercases if he accepted the offer, made at the hearing.Eliborio Delgado went to the plant before the deadline, was refused reinstatementon the ground that his job had been filled, therebynecessitatingthe second tele-gram which he did not receive. As a result, his only offer from the Company wasthe one made at the hearing and the Company's liability continues until a fulloffer is made subject to the reduction previously stated if he accepted that offer.Rayfield Gardner went to the plant promptly, was told his job was filled, thusmaking necessary the second telegram which he did not receive until after thedeadline.His only job offer was the one made during the hearing and the Com-pany's liability continues until he is offered full reinstatement subject to the samereduction if he accepted the offer made during the hearing.Geronimo Gonzales made a timely appearance at the plant, was denied reinstate-ment because his job was filled therebynecessitatingthe second telegram which hedid not receiveuntilafter thedeadline.His only job offer was the one made at thehearing. The Company's liability is thesame asin the case of Gardner.Jesse Lopez, Jr., was not offered a job until the hearing at which time he receivedthe same discriminatory offer made to the others. The Company's liability beforeand after that offer will be thesame asthat in the previous cases.Michael'Malandrakis would have returned to work had he been offered his jobwhen ' he went to the plant before the deadline. When he went a second time, hewas told Burgess would call him. In short, the first job offer actually made wasthe discriminatory offer made at the hearing and the Company's liability is thesame as inthe previous cases.257-551-67-vol. 160-41 626DECISIONSOF NATIONALLABOR RELATIONS BOARDLee Roy North notified the Company on April 30 that he wanted to return to,work, his job had not been filled, but he was offered no job until the hearing. TheCompany's liability is the same as in the previous cases.Joskie Jenkins and C. L. Miller, Jr., were discharged in June. However, the Com-pany's liability prior to the discharges is to be determined in the same manner asits liability to the other strikers who accepted the Company's offer to return to,work as new employees.Of course, it does not necessarily follow that the Company's liability to thestrikerswho refused discriminatory job offers is increased by their action for theymay have been working at or may have obtained thereafter jobs which paid morethan those offered by the Company. In any event, the Company should not be per-mitted to have its cake and eat it too, i.e., it should not be permitted to engagein unfair labor practices which cause and prolong, at least in part, a strike, toignore thereafter the Union's application for reinstatement, and to violate the Actagain by making discriminatory job offers and then profit, at the expense of theemployees, because it offered less than full reinstatement. (Indeed, this is exactlywhat it did in the cases of the strikers who accepted the discriminatory offers.)Itmust be remembered that although the Respondent's unfair labor practiceswere a major cause of the strike, it was always within the Company's power toavoidallbackpay liability by reinstating the strikers when the Union made anunconditional application on their behalf or even when they went to the plantindividually.Having chosen to do neither,italone isresponsible for its liability toany striker.(As pointed out above, not one striker who received notice to reportto work failed to do so.)On the basis of the above findings of fact,conclusionsof law, and the entirerecord, and having considered the brief filed by the General Counsel and the onefiled by the Respondent, I issue the following:RECOMMENDED ORDERMay Aluminum, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Threatening employees with reprisals if they strike, or because they haveengaged in a strike or because theyengagein other activity protected by the Act.(b)Withholding, because employeesengagein protected activity, any periodicwage increases normally given.(c)Failing to furnish or failing to furnish within a reasonable time informationrequested by the Union concerning the job classifications, dates of hire, and similarinformation concerning the status and benefits of employees.(d)Discouraging membership in Aluminum WorkersInternationalUnion, AFL-CIO, Local 201, or in any other labor organization, by failing to reinstate unfairlabor practice strikers, upon unconditional application, or by discriminating in anyother manner against employees because they have engaged in activity protected bythe Act.(e)Making changes in the terms and conditions of employment of the employeesin the bargaining unit and transferring jobs out of the bargaining unit without priornotice to the Union and bargaining with it,-on request, except to the extent, if any,that unilateral action is permitted by an effective collective-bargaining contract.(f) In any other manner failing to bargain with the statutory representative of itsemployees and interfering with, restraining, or coercing its employees in theexerciseof the rights guaranteed them by the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a) Furnish the Union, upon request and within a reasonable time, informationconcerning employee job classifications and other information concerning employeestatus or benefits.(b)Return the jobs of metal checkers to the bargaining unit and if the Companywishes, thereafter, to transfer them out of the Union, notify the Union of its plansand bargain with it, upon request.(c)Notify the Union and bargain, on request, with respect to any proposedchanges in the terms and conditions of employment of employees in theunit unlessthe Company is permitted to act unilaterally by an effective collective-bargainingagreement.(d)Make all employees whole, in the manner set forth in the section entitled"The Remedy," for any losses they may have suffered by reason of the Company'swithholding of the 90-day raises. MAY ALUMINUM,INC.627(e)Offer strikers Frank Foisner, Godfrey Garza, Donald Jones, Richard Jones,Joe Nunez, John Nunez, Baldermo Vallejo, Dennis Edward Baros, Zeb WilliamBennett,Norman Brandl, Benito Delgado, Eliborio Delgado, Rayfield Gardner,Geronimo Gonzales, Jesse Lopez, Jr., Michael Malandrakis, and Lee Roy Northfull and immediate reinstatement to their prestrike or substantially equivalent jobswith all of the rights and benefits they would have accumulated but for the dis-crimination against them, discharging, if necessary, any replacement hired duringthe strike.Make each of the above-named strikers and strikers Joskie Jenkins andC. L. Miller, Jr., whole, in the manner set forth in thesectionentitled "TheRemedy," for any and all losses each may have suffered by reason of Respondent'sfailure to reinstate them within a reasonable time after the unconditional applicationfor reinstatement made by the Union. Notify each of the named employees if pres-ently serving in the Armed Forces of the United States of his right to full reinstate-ment upon application in accordance with the Selective Service Act and the Uni-versalMilitary Training and Service Act, as amended, after discharge from theArmed Forces. Make available to the Board or its agents all records necessary todetermine the amount due each employee.(f)Post at its plant at El Campo, Texas, copies of the attached notice marked"Appendix." 76 Copies of said notice, to be furnished by the Regional Director forRegion 23, after being duly signed by the Respondent's representative, shall beposted by Respondent immediately upon receipt thereof, and he maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenoticesto employees are customarily posted. Reasonable steps shall be taken by theRespondentto insurethat said notices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 23, in writing, within 20 days fromthe date of receipt of thisDecision,what steps the Respondent has taken to complyherewith.77IT IS HEREBY FURTHER RECOMMENDED that the complaint be dismissedin otherrespects.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten employees with discharge, loss of benefits, includingthe chance of promotion, or with any other punishment if theyengage in astrike or because they have engaged in a strike or because they engage in anyother activity protected by the Act.WE WILL NOT fail to give the periodic raises, if any, normally given employ-ees under the Company's policies or its contract with the Union, because theyengage inor have engaged in activity protected by the Act.WE WILL NOT fail to furnish Aluminum Workers International Union, AFL-CIO, Local 201, on request, with information concerning the jobs held byemployees and other information about their employment by the Company andbenefits they are receiving.WE WILL NOT transfer jobs out cf the 'bargaining unit or make any changesin the employees' pay rates or other terms and conditions of employment with-out notice to the Union, or 'any other employee statutory representative, andwithout bargaining with it, upon request, unless an effective company-unioncontract permitssuch action.76 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals Enforcing an Order" 'for',the NN ords"a Decision and Order."11 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify the Regional Director for Region 23, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith." 628DECISIONS OF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in or activity on behalf of AluminumWorkers International, AFL-CIO, Local 201, or any other labor organization,by failing to reinstate unfair labor practice strikers to their prestrike jobs, uponthe unconditional application of the Union, or by discriminating in any othermanner against employees because they engage in activity protected by the Act.WE WILL NOT interfere with, restrain,or coerceour employees in the exerciseof their rights under the Act or in any other manner deny them such rights.WE WILL make whole, with interest, all employees who have failed to receivethe 90-day increases, which they normally would have received betweenNovember 1, 1964, and the effective date of any collective-bargaining contractbetween the Company and the Aluminum Workers International Union,AFL-CIO, Local 201.WE WILL furnish the Union, upon request and within a reasonable time,information concerning the job classifications of the employees and otherinformation about their employment by the Company and benefits they arereceiving.WE WILL notify the Union or any other statutory bargaining representativeand bargain on request, with respect to any proposed changes in the wages,hours, or other terms or conditions of employment except to the extent that anycompany-union contract gives the Company the right to act without prior noticeand bargaining.WE WILL return the jobs of metal checkers to the bargaining unit and if wedesire to transfer them out of the unit in the future, WE WILL notify the Unionof our plans and bargain concerning them, upon request.WE WILL offer each striker listed below, not previously reinstated to hisprestrike job, reinstatement to that job or to a substantially equivalent job withall seniority and other benefits he had accumulated before the strike and whichhe would have accumulated had he been reinstated upon the unconditionalapplication of the Union.Dennis BarosRayfield GardnerJesse Lopez, Jr.Zeb W. BennettGodfiey GarzaMichael MalandrakisNorman BrandlGeronimo GonzalesLee Roy NorthBenito DelgadoDonald JonesJoe NunezEliborio DelgadoRichard JonesJohn NunezFiank FoisnerBaldermo VallejoWE WILL pay each striker listed below all money he failed to earn or for anybenefits he failed to receive because of our failure to reinstate him up to thedate on which we offered him full reinstatement to his prestrike or substantiallyequivalent job with all of his accumulated benefits.DennisBarosRayfield GardnerMichael MalandrakisZeb W. BennettGodfrey GarzaC. L. Miller, Jr.Norman BrandlGeronimo GonzalesLee Roy NorthBenitoDelgadoJoskie JenkinsJoe NunezEliborio DelgadoDonald JonesJohn NunezFrank FoisnerRichard JonesBaldermo VallejoJesse Lopez, Jr.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.MAY ALUMINUM, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.Thisnotice mustremain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.If employees haveany question concerningthis notice or compliancewith itsprovisions, they may communicate directly with the Board's Regional Office, 6617FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002, Telephone228-4722.